
	
		II
		111th CONGRESS
		2d Session
		S. 3415
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2010
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act with respect to the importation of prescription drugs and to amend
		  part D of title XVIII of the Social Security Act to require the Secretary of
		  Health and Human Services to negotiate covered part D drug prices on behalf of
		  Medicare beneficiaries.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Fair Pricing for Prescription Drugs
			 Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Importation of prescription drugs
					Sec. 101. Short title.
					Sec. 102. Findings.
					Sec. 103. Repeal of certain section regarding importation of
				prescription drugs.
					Sec. 104. Importation of prescription drugs; waiver of certain
				import restrictions.
					Sec. 105. Disposition of certain drugs denied admission into
				United States.
					Sec. 106. Wholesale distribution of drugs; statements regarding
				prior sale, purchase, or trade.
					Sec. 107. Internet sales of prescription drugs.
					Sec. 108. Prohibiting payments to unregistered foreign
				pharmacies.
					Sec. 109. Importation exemption under Controlled Substances
				Import and Export Act.
					Sec. 110. Severability.
					TITLE II—Negotiation of lower covered part D drug prices on
				behalf of Medicare beneficiaries
					Sec. 201. Negotiation
				of lower covered part D drug prices on behalf of Medicare
				beneficiaries.
				
			IImportation of prescription drugs
			101.Short titleThis title may be cited as the
			 Pharmaceutical Market Access and Drug Safety Act of 2010.
			102.FindingsCongress finds that—
				(1)Americans unjustly pay up to 5 times more
			 to fill their prescriptions than consumers in other countries;
				(2)the United States is the largest market for
			 pharmaceuticals in the world, yet American consumers pay the highest prices for
			 brand pharmaceuticals in the world;
				(3)a prescription drug is neither safe nor
			 effective to an individual who cannot afford it;
				(4)allowing and structuring the importation of
			 prescription drugs to ensure access to safe and affordable drugs approved by
			 the Food and Drug Administration will provide a level of safety to American
			 consumers that they do not currently enjoy;
				(5)American consumers spend more than
			 $200,000,000,000 on prescription drugs every year;
				(6)the Congressional Budget Office has found
			 that the cost of prescription drugs are between 35 to 55 percent less in other
			 highly developed countries than in the United States; and
				(7)promoting competitive market pricing would
			 both contribute to health care savings and allow greater access to therapy,
			 improving health and saving lives.
				103.Repeal of certain section regarding
			 importation of prescription drugsChapter VIII of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381 et seq.) is amended by striking section 804.
			104.Importation of prescription drugs; waiver
			 of certain import restrictions
				(a)In generalChapter VIII of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381 et seq.), as amended by section 103, is further amended by
			 inserting after section 803 the following:
					
						804.Commercial and personal importation of
				prescription drugs
							(a)Importation of prescription drugs
								(1)In generalIn the case of qualifying drugs imported or
				offered for import into the United States from registered exporters or by
				registered importers—
									(A)the limitation on importation that is
				established in section 801(d)(1) is waived; and
									(B)the standards referred to in section 801(a)
				regarding admission of the drugs are subject to subsection (g) of this section
				(including with respect to qualifying drugs to which section 801(d)(1) does not
				apply).
									(2)ImportersA qualifying drug may not be imported under
				paragraph (1) unless—
									(A)the drug is imported by a pharmacy, group
				of pharmacies, or a wholesaler that is a registered importer; or
									(B)the drug is imported by an individual for
				personal use or for the use of a family member of the individual (not for
				resale) from a registered exporter.
									(3)Rule of constructionThis section shall apply only with respect
				to a drug that is imported or offered for import into the United States—
									(A)by a registered importer; or
									(B)from a registered exporter to an
				individual.
									(4)Definitions
									(A)Registered exporter; registered
				importerFor purposes of this
				section:
										(i)The term registered exporter
				means an exporter for which a registration under subsection (b) has been
				approved and is in effect.
										(ii)The term registered importer
				means a pharmacy, group of pharmacies, or a wholesaler for which a registration
				under subsection (b) has been approved and is in effect.
										(iii)The term registration
				condition means a condition that must exist for a registration under
				subsection (b) to be approved.
										(B)Qualifying drugFor purposes of this section, the term
				qualifying drug means a drug for which there is a corresponding
				U.S. label drug.
									(C)U.S. label drugFor purposes of this section, the term
				U.S. label drug means a prescription drug that—
										(i)with respect to a qualifying drug, has the
				same active ingredient or ingredients, route of administration, dosage form,
				and strength as the qualifying drug;
										(ii)with respect to the qualifying drug, is
				manufactured by or for the person that manufactures the qualifying drug;
										(iii)is approved under section 505(c);
				and
										(iv)is not—
											(I)a controlled substance, as defined in
				section 102 of the Controlled Substances
				Act (21 U.S.C. 802);
											(II)a biological product, as defined in section
				351 of the Public Health Service Act
				(42 U.S.C. 262), including—
												(aa)a therapeutic DNA plasmid product;
												(bb)a therapeutic synthetic peptide
				product;
												(cc)a monoclonal antibody product for in vivo
				use; and
												(dd)a therapeutic recombinant DNA-derived
				product;
												(III)an infused drug, including a peritoneal
				dialysis solution;
											(IV)an injected drug;
											(V)a drug that is inhaled during
				surgery;
											(VI)a drug that is the listed drug referred to
				in 2 or more abbreviated new drug applications under which the drug is
				commercially marketed; or
											(VII)a sterile opthlamic drug intended for
				topical use on or in the eye.
											(D)Other definitionsFor purposes of this section:
										(i)(I)The term exporter means a
				person that is in the business of exporting a drug to individuals in the United
				States from Canada or from a permitted country designated by the Secretary
				under subclause (II), or that, pursuant to submitting a registration under
				subsection (b), seeks to be in such business.
											(II)The Secretary shall designate a permitted
				country under subparagraph (E) (other than Canada) as a country from which an
				exporter may export a drug to individuals in the United States if the Secretary
				determines that—
												(aa)the country has statutory or regulatory
				standards that are equivalent to the standards in the United States and Canada
				with respect to—
													(AA)the training of pharmacists;
													(BB)the practice of pharmacy; and
													(CC)the protection of the privacy of personal
				medical information; and
													(bb)the importation of drugs to individuals in
				the United States from the country will not adversely affect public
				health.
												(ii)The term importer means a
				pharmacy, a group of pharmacies, or a wholesaler that is in the business of
				importing a drug into the United States or that, pursuant to submitting a
				registration under subsection (b), seeks to be in such business.
										(iii)The term pharmacist means a
				person licensed by a State to practice pharmacy, including the dispensing and
				selling of prescription drugs.
										(iv)The term pharmacy means a
				person that—
											(I)is licensed by a State to engage in the
				business of selling prescription drugs at retail; and
											(II)employs 1 or more pharmacists.
											(v)The term prescription drug
				means a drug that is described in section 503(b)(1).
										(vi)The term wholesaler—
											(I)means a person licensed as a wholesaler or
				distributor of prescription drugs in the United States under section
				503(e)(2)(A); and
											(II)does not include a person authorized to
				import drugs under section 801(d)(1).
											(E)Permitted countryThe term permitted country
				means—
										(i)Australia;
										(ii)Canada;
										(iii)a member country of the European Union, but
				does not include a member country with respect to which—
											(I)the country’s Annex to the Treaty of
				Accession to the European Union 2003 includes a transitional measure for the
				regulation of human pharmaceutical products that has not expired; or
											(II)the Secretary determines that the
				requirements described in subclauses (I) and (II) of clause (vii) will not be
				met by the date on which such transitional measure for the regulation of human
				pharmaceutical products expires;
											(iv)Japan;
										(v)New Zealand;
										(vi)Switzerland; and
										(vii)a country in which the Secretary determines
				the following requirements are met:
											(I)The country has statutory or regulatory
				requirements—
												(aa)that require the review of drugs for safety
				and effectiveness by an entity of the government of the country;
												(bb)that authorize the approval of only those
				drugs that have been determined to be safe and effective by experts employed by
				or acting on behalf of such entity and qualified by scientific training and
				experience to evaluate the safety and effectiveness of drugs on the basis of
				adequate and well-controlled investigations, including clinical investigations,
				conducted by experts qualified by scientific training and experience to
				evaluate the safety and effectiveness of drugs;
												(cc)that require the methods used in, and the
				facilities and controls used for the manufacture, processing, and packing of
				drugs in the country to be adequate to preserve their identity, quality,
				purity, and strength;
												(dd)for the reporting of adverse reactions to
				drugs and procedures to withdraw approval and remove drugs found not to be safe
				or effective; and
												(ee)that require the labeling and promotion of
				drugs to be in accordance with the approval of the drug.
												(II)The valid marketing authorization system in
				the country is equivalent to the systems in the countries described in clauses
				(i) through (vi).
											(III)The importation of drugs to the United
				States from the country will not adversely affect public health.
											(b)Registration of importers and
				exporters
								(1)Registration of importers and
				exportersA registration
				condition is that the importer or exporter involved (referred to in this
				subsection as a registrant) submits to the Secretary a
				registration containing the following:
									(A)(i)In the case of an exporter, the name of the
				exporter and an identification of all places of business of the exporter that
				relate to qualifying drugs, including each warehouse or other facility owned or
				controlled by, or operated for, the exporter.
										(ii)In the case of an importer, the name of the
				importer and an identification of the places of business of the importer at
				which the importer initially receives a qualifying drug after importation
				(which shall not exceed 3 places of business except by permission of the
				Secretary).
										(B)Such information as the Secretary
				determines to be necessary to demonstrate that the registrant is in compliance
				with registration conditions under—
										(i)in the case of an importer, subsections
				(c), (d), (e), (g), and (j) (relating to the sources of imported qualifying
				drugs; the inspection of facilities of the importer; the payment of fees;
				compliance with the standards referred to in section 801(a); and maintenance of
				records and samples); or
										(ii)in the case of an exporter, subsections
				(c), (d), (f), (g), (h), (i), and (j) (relating to the sources of exported
				qualifying drugs; the inspection of facilities of the exporter and the marking
				of compliant shipments; the payment of fees; and compliance with the standards
				referred to in section 801(a); being licensed as a pharmacist; conditions for
				individual importation; and maintenance of records and samples).
										(C)An agreement by the registrant that the
				registrant will not under subsection (a) import or export any drug that is not
				a qualifying drug.
									(D)An agreement by the registrant to—
										(i)notify the Secretary of a recall or
				withdrawal of a qualifying drug distributed in a permitted country that the
				registrant has exported or imported, or intends to export or import, to the
				United States under subsection (a);
										(ii)provide for the return to the registrant of
				such drug; and
										(iii)cease, or not begin, the exportation or
				importation of such drug unless the Secretary has notified the registrant that
				exportation or importation of such drug may proceed.
										(E)An agreement by the registrant to ensure
				and monitor compliance with each registration condition, to promptly correct
				any noncompliance with such a condition, and to promptly report to the
				Secretary any such noncompliance.
									(F)A plan describing the manner in which the
				registrant will comply with the agreement under subparagraph (E).
									(G)An agreement by the registrant to enforce a
				contract under subsection (c)(3)(B) against a party in the chain of custody of
				a qualifying drug with respect to the authority of the Secretary under clauses
				(ii) and (iii) of that subsection.
									(H)An agreement by the registrant to notify
				the Secretary not more than 30 days before the registrant intends to make the
				change, of—
										(i)any change that the registrant intends to
				make regarding information provided under subparagraph (A) or (B); and
										(ii)any change that the registrant intends to
				make in the compliance plan under subparagraph (F).
										(I)In the case of an exporter:
										(i)An agreement by the exporter that a
				qualifying drug will not under subsection (a) be exported to any individual not
				authorized pursuant to subsection (a)(2)(B) to be an importer of such
				drug.
										(ii)An agreement to post a bond, payable to the
				Treasury of the United States that is equal in value to the lesser of—
											(I)the value of drugs exported by the exporter
				to the United States in a typical 4-week period over the course of a year under
				this section; or
											(II)$1,000,000.
											(iii)An agreement by the exporter to comply with
				applicable provisions of Canadian law, or the law of the permitted country
				designated under subsection (a)(4)(D)(i)(II) in which the exporter is located,
				that protect the privacy of personal information with respect to each
				individual importing a prescription drug from the exporter under subsection
				(a)(2)(B).
										(iv)An agreement by the exporter to report to
				the Secretary—
											(I)not later than August 1 of each fiscal
				year, the total price and the total volume of drugs exported to the United
				States by the exporter during the 6-month period from January 1 through June 30
				of that year; and
											(II)not later than January 1 of each fiscal
				year, the total price and the total volume of drugs exported to the United
				States by the exporter during the previous fiscal year.
											(J)In the case of an importer, an agreement by
				the importer to report to the Secretary—
										(i)not later than August 1 of each fiscal
				year, the total price and the total volume of drugs imported to the United
				States by the importer during the 6-month period from January 1 through June 30
				of that fiscal year; and
										(ii)not later than January 1 of each fiscal
				year, the total price and the total volume of drugs imported to the United
				States by the importer during the previous fiscal year.
										(K)Such other provisions as the Secretary may
				require by regulation to protect the public health while permitting—
										(i)the importation by pharmacies, groups of
				pharmacies, and wholesalers as registered importers of qualifying drugs under
				subsection (a); and
										(ii)importation by individuals of qualifying
				drugs under subsection (a).
										(2)Approval or disapproval of
				registration
									(A)In generalNot later than 90 days after the date on
				which a registrant submits to the Secretary a registration under paragraph (1),
				the Secretary shall notify the registrant whether the registration is approved
				or is disapproved. The Secretary shall disapprove a registration if there is
				reason to believe that the registrant is not in compliance with one or more
				registration conditions, and shall notify the registrant of such reason. In the
				case of a disapproved registration, the Secretary shall subsequently notify the
				registrant that the registration is approved if the Secretary determines that
				the registrant is in compliance with such conditions.
									(B)Changes in registration
				informationNot later than 30
				days after receiving a notice under paragraph (1)(H) from a registrant, the
				Secretary shall determine whether the change involved affects the approval of
				the registration of the registrant under paragraph (1), and shall inform the
				registrant of the determination.
									(3)Publication of contact information for
				registered exportersThrough
				the Internet Web site of the Food and Drug Administration and a toll-free
				telephone number, the Secretary shall make readily available to the public a
				list of registered exporters, including contact information for the exporters.
				Promptly after the approval of a registration submitted under paragraph (1),
				the Secretary shall update the Internet Web site and the information provided
				through the toll-free telephone number accordingly.
								(4)Suspension and termination
									(A)SuspensionWith respect to the effectiveness of a
				registration submitted under paragraph (1):
										(i)Subject to clause (ii), the Secretary may
				suspend the registration if the Secretary determines, after notice and
				opportunity for a hearing, that the registrant has failed to maintain
				substantial compliance with a registration condition.
										(ii)If the Secretary determines that, under
				color of the registration, the exporter has exported a drug or the importer has
				imported a drug that is not a qualifying drug, or a drug that does not comply
				with subsection (g)(2)(A) or (g)(4), or has exported a qualifying drug to an
				individual in violation of subsection (i)(2)(F), the Secretary shall
				immediately suspend the registration. A suspension under the preceding sentence
				is not subject to the provision by the Secretary of prior notice, and the
				Secretary shall provide to the registrant an opportunity for a hearing not
				later than 10 days after the date on which the registration is
				suspended.
										(iii)The Secretary may reinstate the
				registration, whether suspended under clause (i) or (ii), if the Secretary
				determines that the registrant has demonstrated that further violations of
				registration conditions will not occur.
										(B)TerminationThe Secretary, after notice and opportunity
				for a hearing, may terminate the registration under paragraph (1) of a
				registrant if the Secretary determines that the registrant has engaged in a
				pattern or practice of violating 1 or more registration conditions, or if on 1
				or more occasions the Secretary has under subparagraph (A)(ii) suspended the
				registration of the registrant. The Secretary may make the termination
				permanent, or for a fixed period of not less than 1 year. During the period in
				which the registration is terminated, any registration submitted under
				paragraph (1) by the registrant, or a person that is a partner in the export or
				import enterprise, or a principal officer in such enterprise, and any
				registration prepared with the assistance of the registrant or such a person,
				has no legal effect under this section.
									(5)Default of bondA bond required to be posted by an exporter
				under paragraph (1)(I)(ii) shall be defaulted and paid to the Treasury of the
				United States if, after opportunity for an informal hearing, the Secretary
				determines that the exporter has—
									(A)exported a drug to the United States that
				is not a qualifying drug or that is not in compliance with subsection
				(g)(2)(A), (g)(4), or (i); or
									(B)failed to permit the Secretary to conduct
				an inspection described under subsection (d).
									(c)Sources of qualifying drugsA registration condition is that the
				exporter or importer involved agrees that a qualifying drug will under
				subsection (a) be exported or imported into the United States only if there is
				compliance with the following:
								(1)The drug was manufactured in an
				establishment—
									(A)required to register under subsection (h)
				or (i) of section 510; and
									(B)(i)inspected by the Secretary; or
										(ii)for which the Secretary has elected to rely
				on a satisfactory report of a good manufacturing practice inspection of the
				establishment from a permitted country whose regulatory system the Secretary
				recognizes as equivalent under a mutual recognition agreement, as provided for
				under section 510(i)(3), section 803, or part 26 of title 21, Code of Federal
				Regulations (or any corresponding successor rule or regulation).
										(2)The establishment is located in any
				country, and the establishment manufactured the drug for distribution in the
				United States or for distribution in 1 or more of the permitted countries
				(without regard to whether in addition the drug is manufactured for
				distribution in a foreign country that is not a permitted country).
								(3)The exporter or importer obtained the
				drug—
									(A)directly from the establishment; or
									(B)directly from an entity that, by contract
				with the exporter or importer—
										(i)provides to the exporter or importer a
				statement (in such form and containing such information as the Secretary may
				require) that, for the chain of custody from the establishment, identifies each
				prior sale, purchase, or trade of the drug (including the date of the
				transaction and the names and addresses of all parties to the
				transaction);
										(ii)agrees to permit the Secretary to inspect
				such statements and related records to determine their accuracy;
										(iii)agrees, with respect to the qualifying
				drugs involved, to permit the Secretary to inspect warehouses and other
				facilities, including records, of the entity for purposes of determining
				whether the facilities are in compliance with any standards under this Act that
				are applicable to facilities of that type in the United States; and
										(iv)has ensured, through such contractual
				relationships as may be necessary, that the Secretary has the same authority
				regarding other parties in the chain of custody from the establishment that the
				Secretary has under clauses (ii) and (iii) regarding such entity.
										(4)(A)The foreign country from which the importer
				will import the drug is a permitted country; or
									(B)The foreign country from which the exporter
				will export the drug is the permitted country in which the exporter is
				located.
									(5)During any period in which the drug was not
				in the control of the manufacturer of the drug, the drug did not enter any
				country that is not a permitted country.
								(6)The exporter or importer retains a sample
				of each lot of the drug for testing by the Secretary.
								(d)Inspection of facilities; marking of
				shipments
								(1)Inspection of facilitiesA registration condition is that, for the
				purpose of assisting the Secretary in determining whether the exporter involved
				is in compliance with all other registration conditions—
									(A)the exporter agrees to permit the
				Secretary—
										(i)to conduct onsite inspections, including
				monitoring on a day-to-day basis, of places of business of the exporter that
				relate to qualifying drugs, including each warehouse or other facility owned or
				controlled by, or operated for, the exporter;
										(ii)to have access, including on a day-to-day
				basis, to—
											(I)records of the exporter that relate to the
				export of such drugs, including financial records; and
											(II)samples of such drugs;
											(iii)to carry out the duties described in
				paragraph (3); and
										(iv)to carry out any other functions determined
				by the Secretary to be necessary regarding the compliance of the exporter;
				and
										(B)the Secretary has assigned 1 or more
				employees of the Secretary to carry out the functions described in this
				subsection for the Secretary randomly, but not less than 12 times annually, on
				the premises of places of businesses referred to in subparagraph (A)(i), and
				such an assignment remains in effect on a continuous basis.
									(2)Marking of compliant
				shipmentsA registration
				condition is that the exporter involved agrees to affix to each shipping
				container of qualifying drugs exported under subsection (a) such markings as
				the Secretary determines to be necessary to identify the shipment as being in
				compliance with all registration conditions. Markings under the preceding
				sentence shall—
									(A)be designed to prevent affixation of the
				markings to any shipping container that is not authorized to bear the markings;
				and
									(B)include anticounterfeiting or
				track-and-trace technologies, taking into account the economic and technical
				feasibility of those technologies.
									(3)Certain duties relating to
				exportersDuties of the
				Secretary with respect to an exporter include the following:
									(A)Inspecting, randomly, but not less than 12
				times annually, the places of business of the exporter at which qualifying
				drugs are stored and from which qualifying drugs are shipped.
									(B)During the inspections under subparagraph
				(A), verifying the chain of custody of a statistically significant sample of
				qualifying drugs from the establishment in which the drug was manufactured to
				the exporter, which shall be accomplished or supplemented by the use of
				anticounterfeiting or track-and-trace technologies, taking into account the
				economic and technical feasibility of those technologies, except that a drug
				that lacks such technologies from the point of manufacture shall not for that
				reason be excluded from importation by an exporter.
									(C)Randomly reviewing records of exports to
				individuals for the purpose of determining whether the drugs are being imported
				by the individuals in accordance with the conditions under subsection (i). Such
				reviews shall be conducted in a manner that will result in a statistically
				significant determination of compliance with all such conditions.
									(D)Monitoring the affixing of markings under
				paragraph (2).
									(E)Inspecting as the Secretary determines is
				necessary the warehouses and other facilities, including records, of other
				parties in the chain of custody of qualifying drugs.
									(F)Determining whether the exporter is in
				compliance with all other registration conditions.
									(4)Prior notice of shipmentsA registration condition is that, not less
				than 8 hours and not more than 5 days in advance of the time of the importation
				of a shipment of qualifying drugs, the importer involved agrees to submit to
				the Secretary a notice with respect to the shipment of drugs to be imported or
				offered for import into the United States under subsection (a). A notice under
				the preceding sentence shall include—
									(A)the name and complete contact information
				of the person submitting the notice;
									(B)the name and complete contact information
				of the importer involved;
									(C)the identity of the drug, including the
				established name of the drug, the quantity of the drug, and the lot number
				assigned by the manufacturer;
									(D)the identity of the manufacturer of the
				drug, including the identity of the establishment at which the drug was
				manufactured;
									(E)the country from which the drug is
				shipped;
									(F)the name and complete contact information
				for the shipper of the drug;
									(G)anticipated arrival information, including
				the port of arrival and crossing location within that port, and the date and
				time;
									(H)a summary of the chain of custody of the
				drug from the establishment in which the drug was manufactured to the
				importer;
									(I)a declaration as to whether the Secretary
				has ordered that importation of the drug from the permitted country cease under
				subsection (g)(2)(C) or (D); and
									(J)such other information as the Secretary may
				require by regulation.
									(5)Marking of compliant
				shipmentsA registration
				condition is that the importer involved agrees, before wholesale distribution
				(as defined in section 503(e)) of a qualifying drug that has been imported
				under subsection (a), to affix to each container of such drug such markings or
				other technology as the Secretary determines necessary to identify the shipment
				as being in compliance with all registration conditions, except that the
				markings or other technology shall not be required on a drug that bears
				comparable, compatible markings or technology from the manufacturer of the
				drug. Markings or other technology under the preceding sentence shall—
									(A)be designed to prevent affixation of the
				markings or other technology to any container that is not authorized to bear
				the markings; and
									(B)shall include anticounterfeiting or
				track-and-trace technologies, taking into account the economic and technical
				feasibility of such technologies.
									(6)Certain duties relating to
				importersDuties of the
				Secretary with respect to an importer include the following:
									(A)Inspecting, randomly, but not less than 12
				times annually, the places of business of the importer at which a qualifying
				drug is initially received after importation.
									(B)During the inspections under subparagraph
				(A), verifying the chain of custody of a statistically significant sample of
				qualifying drugs from the establishment in which the drug was manufactured to
				the importer, which shall be accomplished or supplemented by the use of
				anticounterfeiting or track-and-trace technologies, taking into account the
				economic and technical feasibility of those technologies, except that a drug
				that lacks such technologies from the point of manufacture shall not for that
				reason be excluded from importation by an importer.
									(C)Reviewing notices under paragraph
				(4).
									(D)Inspecting as the Secretary determines is
				necessary the warehouses and other facilities, including records of other
				parties in the chain of custody of qualifying drugs.
									(E)Determining whether the importer is in
				compliance with all other registration conditions.
									(e)Importer fees
								(1)Registration feeA registration condition is that the
				importer involved pays to the Secretary a fee of $10,000 due on the date on
				which the importer first submits the registration to the Secretary under
				subsection (b).
								(2)Inspection
				feeA registration condition
				is that the importer involved pays a fee to the Secretary in accordance with
				this subsection. Such fee shall be paid not later than October 1 and April 1 of
				each fiscal year in the amount provided for under paragraph (3).
								(3)Amount of inspection fee
									(A)Aggregate total of feesNot later than 30 days before the start of
				each fiscal year, the Secretary, in consultation with the Secretary of Homeland
				Security and the Secretary of the Treasury, shall establish an aggregate total
				of fees to be collected under paragraph (2) for importers for that fiscal year
				that is sufficient, and not more than necessary, to pay the costs for that
				fiscal year of administering this section with respect to registered importers,
				including the costs associated with—
										(i)inspecting the facilities of registered
				importers, and of other entities in the chain of custody of a qualifying drug
				as necessary, under subsection (d)(6);
										(ii)developing, implementing, and operating
				under such subsection an electronic system for submission and review of the
				notices required under subsection (d)(4) with respect to shipments of
				qualifying drugs under subsection (a) to assess compliance with all
				registration conditions when such shipments are offered for import into the
				United States; and
										(iii)inspecting such shipments as necessary,
				when offered for import into the United States to determine if such a shipment
				should be refused admission under subsection (g)(5).
										(B)LimitationSubject to subparagraph (C), the aggregate
				total of fees collected under paragraph (2) for a fiscal year shall not exceed
				2.5 percent of the total price of qualifying drugs imported during that fiscal
				year into the United States by registered importers under subsection
				(a).
									(C)Total price of drugs
										(i)EstimateFor the purposes of complying with the
				limitation described in subparagraph (B) when establishing under subparagraph
				(A) the aggregate total of fees to be collected under paragraph (2) for a
				fiscal year, the Secretary shall estimate the total price of qualifying drugs
				imported into the United States by registered importers during that fiscal year
				by adding the total price of qualifying drugs imported by each registered
				importer during the 6-month period from January 1 through June 30 of the
				previous fiscal year, as reported to the Secretary by each registered importer
				under subsection (b)(1)(J).
										(ii)CalculationNot later than March 1 of the fiscal year
				that follows the fiscal year for which the estimate under clause (i) is made,
				the Secretary shall calculate the total price of qualifying drugs imported into
				the United States by registered importers during that fiscal year by adding the
				total price of qualifying drugs imported by each registered importer during
				that fiscal year, as reported to the Secretary by each registered importer
				under subsection (b)(1)(J).
										(iii)AdjustmentIf the total price of qualifying drugs
				imported into the United States by registered importers during a fiscal year as
				calculated under clause (ii) is less than the aggregate total of fees collected
				under paragraph (2) for that fiscal year, the Secretary shall provide for a
				pro-rata reduction in the fee due from each registered importer on April 1 of
				the subsequent fiscal year so that the limitation described in subparagraph (B)
				is observed.
										(D)Individual importer feeSubject to the limitation described in
				subparagraph (B), the fee under paragraph (2) to be paid on October 1 and April
				1 by an importer shall be an amount that is proportional to a reasonable
				estimate by the Secretary of the semiannual share of the importer of the volume
				of qualifying drugs imported by importers under subsection (a).
									(4)Use of fees
									(A)In generalSubject to appropriations Acts, fees
				collected by the Secretary under paragraphs (1) and (2) shall be credited to
				the appropriation account for salaries and expenses of the Food and Drug
				Administration until expended (without fiscal year limitation), and the
				Secretary may, in consultation with the Secretary of Homeland Security and the
				Secretary of the Treasury, transfer some proportion of such fees to the
				appropriation account for salaries and expenses of the Bureau of Customs and
				Border Protection until expended (without fiscal year limitation).
									(B)Sole purposeFees collected by the Secretary under
				paragraphs (1) and (2) are only available to the Secretary and, if transferred,
				to the Secretary of Homeland Security, and are for the sole purpose of paying
				the costs referred to in paragraph (3)(A).
									(5)Collection of feesIn any case where the Secretary does not
				receive payment of a fee assessed under paragraph (1) or (2) within 30 days
				after it is due, such fee shall be treated as a claim of the United States
				Government subject to subchapter II of chapter 37 of title 31, United States
				Code.
								(f)Exporter fees
								(1)Registration feeA registration condition is that the
				exporter involved pays to the Secretary a fee of $10,000 due on the date on
				which the exporter first submits that registration to the Secretary under
				subsection (b).
								(2)Inspection
				feeA registration condition
				is that the exporter involved pays a fee to the Secretary in accordance with
				this subsection. Such fee shall be paid not later than October 1 and April 1 of
				each fiscal year in the amount provided for under paragraph (3).
								(3)Amount of inspection fee
									(A)Aggregate total of feesNot later than 30 days before the start of
				each fiscal year, the Secretary, in consultation with the Secretary of Homeland
				Security and the Secretary of the Treasury, shall establish an aggregate total
				of fees to be collected under paragraph (2) for exporters for that fiscal year
				that is sufficient, and not more than necessary, to pay the costs for that
				fiscal year of administering this section with respect to registered exporters,
				including the costs associated with—
										(i)inspecting the facilities of registered
				exporters, and of other entities in the chain of custody of a qualifying drug
				as necessary, under subsection (d)(3);
										(ii)developing, implementing, and operating
				under such subsection a system to screen marks on shipments of qualifying drugs
				under subsection (a) that indicate compliance with all registration conditions,
				when such shipments are offered for import into the United States; and
										(iii)screening such markings, and inspecting
				such shipments as necessary, when offered for import into the United States to
				determine if such a shipment should be refused admission under subsection
				(g)(5).
										(B)LimitationSubject to subparagraph (C), the aggregate
				total of fees collected under paragraph (2) for a fiscal year shall not exceed
				2.5 percent of the total price of qualifying drugs imported during that fiscal
				year into the United States by registered exporters under subsection
				(a).
									(C)Total price of drugs
										(i)EstimateFor the purposes of complying with the
				limitation described in subparagraph (B) when establishing under subparagraph
				(A) the aggregate total of fees to be collected under paragraph (2) for a
				fiscal year, the Secretary shall estimate the total price of qualifying drugs
				imported into the United States by registered exporters during that fiscal year
				by adding the total price of qualifying drugs exported by each registered
				exporter during the 6-month period from January 1 through June 30 of the
				previous fiscal year, as reported to the Secretary by each registered exporter
				under subsection (b)(1)(I)(iv).
										(ii)CalculationNot later than March 1 of the fiscal year
				that follows the fiscal year for which the estimate under clause (i) is made,
				the Secretary shall calculate the total price of qualifying drugs imported into
				the United States by registered exporters during that fiscal year by adding the
				total price of qualifying drugs exported by each registered exporter during
				that fiscal year, as reported to the Secretary by each registered exporter
				under subsection (b)(1)(I)(iv).
										(iii)AdjustmentIf the total price of qualifying drugs
				imported into the United States by registered exporters during a fiscal year as
				calculated under clause (ii) is less than the aggregate total of fees collected
				under paragraph (2) for that fiscal year, the Secretary shall provide for a
				pro-rata reduction in the fee due from each registered exporter on April 1 of
				the subsequent fiscal year so that the limitation described in subparagraph (B)
				is observed.
										(D)Individual exporter feeSubject to the limitation described in
				subparagraph (B), the fee under paragraph (2) to be paid on October 1 and April
				1 by an exporter shall be an amount that is proportional to a reasonable
				estimate by the Secretary of the semiannual share of the exporter of the volume
				of qualifying drugs exported by exporters under subsection (a).
									(4)Use of fees
									(A)In generalSubject to appropriations Acts, fees
				collected by the Secretary under paragraphs (1) and (2) shall be credited to
				the appropriation account for salaries and expenses of the Food and Drug
				Administration until expended (without fiscal year limitation), and the
				Secretary may, in consultation with the Secretary of Homeland Security and the
				Secretary of the Treasury, transfer some proportion of such fees to the
				appropriation account for salaries and expenses of the Bureau of Customs and
				Border Protection until expended (without fiscal year limitation).
									(B)Sole purposeFees collected by the Secretary under
				paragraphs (1) and (2) are only available to the Secretary and, if transferred,
				to the Secretary of Homeland Security, and are for the sole purpose of paying
				the costs referred to in paragraph (3)(A).
									(5)Collection of feesIn any case where the Secretary does not
				receive payment of a fee assessed under paragraph (1) or (2) within 30 days
				after it is due, such fee shall be treated as a claim of the United States
				Government subject to subchapter II of chapter 37 of title 31, United States
				Code.
								(g)Compliance with Section
				801(a)
								(1)In generalA registration condition is that each
				qualifying drug exported under subsection (a) by the registered exporter
				involved or imported under subsection (a) by the registered importer involved
				is in compliance with the standards referred to in section 801(a) regarding
				admission of the drug into the United States, subject to paragraphs (2), (3),
				and (4).
								(2)Section 505; approval status
									(A)In generalA qualifying drug that is imported or
				offered for import under subsection (a) shall comply with the conditions
				established in the approved application under section 505(b) for the U.S. label
				drug as described under this subsection.
									(B)Notice by manufacturer; general
				provisions
										(i)In generalThe person that manufactures a qualifying
				drug that is, or will be, introduced for commercial distribution in a permitted
				country shall in accordance with this paragraph submit to the Secretary a
				notice that—
											(I)includes each difference in the qualifying
				drug from a condition established in the approved application for the U.S.
				label drug beyond—
												(aa)the variations provided for in the
				application; and
												(bb)any difference in labeling (except
				ingredient labeling); or
												(II)States that there is no difference in the
				qualifying drug from a condition established in the approved application for
				the U.S. label drug beyond—
												(aa)the variations provided for in the
				application; and
												(bb)any difference in labeling (except
				ingredient labeling).
												(ii)Information in noticeA notice under clause (i)(I) shall include
				the information that the Secretary may require under section 506A, any
				additional information the Secretary may require (which may include data on
				bioequivalence if such data are not required under section 506A), and, with
				respect to the permitted country that approved the qualifying drug for
				commercial distribution, or with respect to which such approval is sought,
				include the following:
											(I)The date on which the qualifying drug with
				such difference was, or will be, introduced for commercial distribution in the
				permitted country.
											(II)Information demonstrating that the person
				submitting the notice has also notified the government of the permitted country
				in writing that the person is submitting to the Secretary a notice under clause
				(i)(I), which notice describes the difference in the qualifying drug from a
				condition established in the approved application for the U.S. label
				drug.
											(III)The information that the person submitted
				or will submit to the government of the permitted country for purposes of
				obtaining approval for commercial distribution of the drug in the country
				which, if in a language other than English, shall be accompanied by an English
				translation verified to be complete and accurate, with the name, address, and a
				brief statement of the qualifications of the person that made the
				translation.
											(iii)CertificationsThe chief executive officer and the chief
				medical officer of the manufacturer involved shall each certify in the notice
				under clause (i) that—
											(I)the information provided in the notice is
				complete and true; and
											(II)a copy of the notice has been provided to
				the Federal Trade Commission and to the State attorneys general.
											(iv)FeeIf a notice submitted under clause (i)
				includes a difference that would, under section 506A, require the submission of
				a supplemental application if made as a change to the U.S. label drug, the
				person that submits the notice shall pay to the Secretary a fee in the same
				amount as would apply if the person were paying a fee pursuant to section
				736(a)(1)(A)(ii). Subject to appropriations Acts, fees collected by the
				Secretary under the preceding sentence are available only to the Secretary and
				are for the sole purpose of paying the costs of reviewing notices submitted
				under clause (i).
										(v)Timing of submission of notices
											(I)Prior approval noticesA notice under clause (i) to which
				subparagraph (C) applies shall be submitted to the Secretary not later than 120
				days before the qualifying drug with the difference is introduced for
				commercial distribution in a permitted country, unless the country requires
				that distribution of the qualifying drug with the difference begin less than
				120 days after the country requires the difference.
											(II)Other approval noticesA notice under clause (i) to which
				subparagraph (D) applies shall be submitted to the Secretary not later than the
				day on which the qualifying drug with the difference is introduced for
				commercial distribution in a permitted country.
											(III)Other noticesA notice under clause (i) to which
				subparagraph (E) applies shall be submitted to the Secretary on the date that
				the qualifying drug is first introduced for commercial distribution in a
				permitted country and annually thereafter.
											(vi)Review by Secretary
											(I)In generalIn this paragraph, the difference in a
				qualifying drug that is submitted in a notice under clause (i) from the U.S.
				label drug shall be treated by the Secretary as if it were a manufacturing
				change to the U.S. label drug under section 506A.
											(II)Standard of reviewExcept as provided in subclause (III), the
				Secretary shall review and approve or disapprove the difference in a notice
				submitted under clause (i), if required under section 506A, using the safe and
				effective standard for approving or disapproving a manufacturing change under
				section 506A.
											(III)BioequivalenceIf the Secretary would approve the
				difference in a notice submitted under clause (i) using the safe and effective
				standard under section 506A and if the Secretary determines that the qualifying
				drug is not bioequivalent to the U.S. label drug, the Secretary shall—
												(aa)include in the labeling provided under
				paragraph (3) a prominent advisory that the qualifying drug is safe and
				effective but is not bioequivalent to the U.S. label drug if the Secretary
				determines that such an advisory is necessary for health care practitioners and
				patients to use the qualifying drug safely and effectively; or
												(bb)decline to approve the difference if the
				Secretary determines that the availability of both the qualifying drug and the
				U.S. label drug would pose a threat to the public health.
												(IV)Review by the SecretaryThe Secretary shall review and approve or
				disapprove the difference in a notice submitted under clause (i), if required
				under section 506A, not later than 120 days after the date on which the notice
				is submitted.
											(V)Establishment inspectionIf review of such difference would require
				an inspection of the establishment in which the qualifying drug is
				manufactured—
												(aa)such inspection by the Secretary shall be
				authorized; and
												(bb)the Secretary may rely on a satisfactory
				report of a good manufacturing practice inspection of the establishment from a
				permitted country whose regulatory system the Secretary recognizes as
				equivalent under a mutual recognition agreement, as provided under section
				510(i)(3), section 803, or part 26 of title 21, Code of Federal Regulations (or
				any corresponding successor rule or regulation).
												(vii)Publication of information on
				notices
											(I)In generalThrough the Internet Web site of the Food
				and Drug Administration and a toll-free telephone number, the Secretary shall
				readily make available to the public a list of notices submitted under clause
				(i).
											(II)ContentsThe list under subclause (I) shall include
				the date on which a notice is submitted and whether—
												(aa)a notice is under review;
												(bb)the Secretary has ordered that importation
				of the qualifying drug from a permitted country cease; or
												(cc)the importation of the drug is permitted
				under subsection (a).
												(III)UpdateThe Secretary shall promptly update the
				Internet Web site with any changes to the list.
											(C)Notice; drug difference requiring prior
				approvalIn the case of a
				notice under subparagraph (B)(i) that includes a difference that would, under
				section 506A(c) or (d)(3)(B)(i), require the approval of a supplemental
				application before the difference could be made to the U.S. label drug the
				following shall occur:
										(i)Promptly after the notice is submitted, the
				Secretary shall notify registered exporters, registered importers, the Federal
				Trade Commission, and the State attorneys general that the notice has been
				submitted with respect to the qualifying drug involved.
										(ii)If the Secretary has not made a
				determination whether such a supplemental application regarding the U.S. label
				drug would be approved or disapproved by the date on which the qualifying drug
				involved is to be introduced for commercial distribution in a permitted
				country, the Secretary shall—
											(I)order that the importation of the
				qualifying drug involved from the permitted country not begin until the
				Secretary completes review of the notice; and
											(II)promptly notify registered exporters,
				registered importers, the Federal Trade Commission, and the State attorneys
				general of the order.
											(iii)If the Secretary determines that such a
				supplemental application regarding the U.S. label drug would not be approved,
				the Secretary shall—
											(I)order that the importation of the
				qualifying drug involved from the permitted country cease, or provide that an
				order under clause (ii), if any, remains in effect;
											(II)notify the permitted country that approved
				the qualifying drug for commercial distribution of the determination;
				and
											(III)promptly notify registered exporters,
				registered importers, the Federal Trade Commission, and the State attorneys
				general of the determination.
											(iv)If the Secretary determines that such a
				supplemental application regarding the U.S. label drug would be approved, the
				Secretary shall—
											(I)vacate the order under clause (ii), if
				any;
											(II)consider the difference to be a variation
				provided for in the approved application for the U.S. label drug;
											(III)permit importation of the qualifying drug
				under subsection (a); and
											(IV)promptly notify registered exporters,
				registered importers, the Federal Trade Commission, and the State attorneys
				general of the determination.
											(D)Notice; drug difference not requiring prior
				approvalIn the case of a
				notice under subparagraph (B)(i) that includes a difference that would, under
				section 506A(d)(3)(B)(ii), not require the approval of a supplemental
				application before the difference could be made to the U.S. label drug the
				following shall occur:
										(i)During the period in which the notice is
				being reviewed by the Secretary, the authority under this subsection to import
				the qualifying drug involved continues in effect.
										(ii)If the Secretary determines that such a
				supplemental application regarding the U.S. label drug would not be approved,
				the Secretary shall—
											(I)order that the importation of the
				qualifying drug involved from the permitted country cease;
											(II)notify the permitted country that approved
				the qualifying drug for commercial distribution of the determination;
				and
											(III)promptly notify registered exporters,
				registered importers, the Federal Trade Commission, and the State attorneys
				general of the determination.
											(iii)If the Secretary determines that such a
				supplemental application regarding the U.S. label drug would be approved, the
				difference shall be considered to be a variation provided for in the approved
				application for the U.S. label drug.
										(E)Notice; drug difference not requiring
				approval; no differenceIn
				the case of a notice under subparagraph (B)(i) that includes a difference for
				which, under section 506A(d)(1)(A), a supplemental application would not be
				required for the difference to be made to the U.S. label drug, or that states
				that there is no difference, the Secretary—
										(i)shall consider such difference to be a
				variation provided for in the approved application for the U.S. label
				drug;
										(ii)may not order that the importation of the
				qualifying drug involved cease; and
										(iii)shall promptly notify registered exporters
				and registered importers.
										(F)Differences in active ingredient, route of
				administration, dosage form, or strength
										(i)In generalA person who manufactures a drug approved
				under section 505(b) shall submit an application under section 505(b) for
				approval of another drug that is manufactured for distribution in a permitted
				country by or for the person that manufactures the drug approved under section
				505(b) if—
											(I)there is no qualifying drug in commercial
				distribution in permitted countries whose combined population represents at
				least 50 percent of the total population of all permitted countries with the
				same active ingredient or ingredients, route of administration, dosage form,
				and strength as the drug approved under section 505(b); and
											(II)each active ingredient of the other drug is
				related to an active ingredient of the drug approved under section 505(b), as
				defined in clause (v).
											(ii)Application under Section
				505(b)The application under section 505(b)
				required under clause (i) shall—
											(I)request approval of the other drug for the
				indication or indications for which the drug approved under section 505(b) is
				labeled;
											(II)include the information that the person
				submitted to the government of the permitted country for purposes of obtaining
				approval for commercial distribution of the other drug in that country, which
				if in a language other than English, shall be accompanied by an English
				translation verified to be complete and accurate, with the name, address, and a
				brief statement of the qualifications of the person that made the
				translation;
											(III)include a right of reference to the
				application for the drug approved under section 505(b); and
											(IV)include such additional information as the
				Secretary may require.
											(iii)Timing of submission of
				applicationAn application
				under section 505(b) required under clause (i) shall be submitted to the
				Secretary not later than the day on which the information referred to in clause
				(ii)(II) is submitted to the government of the permitted country.
										(iv)Notice of decision on
				applicationThe Secretary
				shall promptly notify registered exporters, registered importers, the Federal
				Trade Commission, and the State attorneys general of a determination to approve
				or to disapprove an application under section 505(b) required under clause
				(i).
										(v)Related active ingredientsFor purposes of clause (i)(II), 2 active
				ingredients are related if they are—
											(I)the same; or
											(II)different salts, esters, or complexes of
				the same moiety.
											(3)Section 502; labeling
									(A)Importation by registered importer
										(i)In generalIn the case of a qualifying drug that is
				imported or offered for import by a registered importer, such drug shall be
				considered to be in compliance with section 502 and the labeling requirements
				under the approved application for the U.S. label drug if the qualifying drug
				bears—
											(I)a copy of the labeling approved for the
				U.S. label drug under section 505, without regard to whether the copy bears any
				trademark involved;
											(II)the name of the manufacturer and location
				of the manufacturer;
											(III)the lot number assigned by the
				manufacturer;
											(IV)the name, location, and registration number
				of the importer; and
											(V)the National Drug Code number assigned to
				the qualifying drug by the Secretary.
											(ii)Request for copy of the
				labelingThe Secretary shall
				provide such copy to the registered importer involved, upon request of the
				importer.
										(iii)Requested labelingThe labeling provided by the Secretary
				under clause (ii) shall—
											(I)include the established name, as defined in
				section 502(e)(3), for each active ingredient in the qualifying drug;
											(II)not include the proprietary name of the
				U.S. label drug or any active ingredient thereof;
											(III)if required under paragraph
				(2)(B)(vi)(III), a prominent advisory that the qualifying drug is safe and
				effective but not bioequivalent to the U.S. label drug; and
											(IV)if the inactive ingredients of the
				qualifying drug are different from the inactive ingredients for the U.S. label
				drug, include—
												(aa)a prominent notice that the ingredients of
				the qualifying drug differ from the ingredients of the U.S. label drug and that
				the qualifying drug must be dispensed with an advisory to people with allergies
				about this difference and a list of ingredients; and
												(bb)a list of the ingredients of the qualifying
				drug as would be required under section 502(e).
												(B)Importation by individual
										(i)In generalIn the case of a qualifying drug that is
				imported or offered for import by a registered exporter to an individual, such
				drug shall be considered to be in compliance with section 502 and the labeling
				requirements under the approved application for the U.S. label drug if the
				packaging and labeling of the qualifying drug complies with all applicable
				regulations promulgated under sections 3 and 4 of the Poison Prevention
				Packaging Act of 1970 (15 U.S.C. 1471 et seq.) and the labeling of the
				qualifying drug includes—
											(I)directions for use by the consumer;
											(II)the lot number assigned by the
				manufacturer;
											(III)the name and registration number of the
				exporter;
											(IV)if required under paragraph
				(2)(B)(vi)(III), a prominent advisory that the drug is safe and effective but
				not bioequivalent to the U.S. label drug;
											(V)if the inactive ingredients of the drug are
				different from the inactive ingredients for the U.S. label drug—
												(aa)a prominent advisory that persons with an
				allergy should check the ingredient list of the drug because the ingredients of
				the drug differ from the ingredients of the U.S. label drug; and
												(bb)a list of the ingredients of the drug as
				would be required under section 502(e); and
												(VI)a copy of any special labeling that would
				be required by the Secretary had the U.S. label drug been dispensed by a
				pharmacist in the United States, without regard to whether the special labeling
				bears any trademark involved.
											(ii)PackagingA qualifying drug offered for import to an
				individual by an exporter under this section that is packaged in a unit-of-use
				container (as those items are defined in the United States Pharmacopeia and
				National Formulary) shall not be repackaged, provided that—
											(I)the packaging complies with all applicable
				regulations under sections 3 and 4 of the Poison Prevention Packaging Act of
				1970 (15 U.S.C. 1471 et seq.); or
											(II)the consumer consents to waive the
				requirements of such Act, after being informed that the packaging does not
				comply with such Act and that the exporter will provide the drug in packaging
				that is compliant at no additional cost.
											(iii)Request for copy of special labeling and
				ingredient listThe Secretary
				shall provide to the registered exporter involved a copy of the special
				labeling, the advisory, and the ingredient list described under clause (i),
				upon request of the exporter.
										(iv)Requested labeling and ingredient
				listThe labeling and
				ingredient list provided by the Secretary under clause (iii) shall—
											(I)include the established name, as defined in
				section 502(e)(3), for each active ingredient in the drug; and
											(II)not include the proprietary name of the
				U.S. label drug or any active ingredient thereof.
											(4)Section 501; adulterationA qualifying drug that is imported or
				offered for import under subsection (a) shall be considered to be in compliance
				with section 501 if the drug is in compliance with subsection (c).
								(5)Standards for refusing
				admissionA drug exported
				under subsection (a) from a registered exporter or imported by a registered
				importer may be refused admission into the United States if 1 or more of the
				following applies:
									(A)The drug is not a qualifying drug.
									(B)A notice for the drug required under
				paragraph (2)(B) has not been submitted to the Secretary.
									(C)The Secretary has ordered that importation
				of the drug from the permitted country cease under paragraph (2) (C) or
				(D).
									(D)The drug does not comply with paragraph (3)
				or (4).
									(E)The shipping container appears damaged in a
				way that may affect the strength, quality, or purity of the drug.
									(F)The Secretary becomes aware that—
										(i)the drug may be counterfeit;
										(ii)the drug may have been prepared, packed, or
				held under insanitary conditions; or
										(iii)the methods used in, or the facilities or
				controls used for, the manufacturing, processing, packing, or holding of the
				drug do not conform to good manufacturing practice.
										(G)The Secretary has obtained an injunction
				under section 302 that prohibits the distribution of the drug in interstate
				commerce.
									(H)The Secretary has under section 505(e)
				withdrawn approval of the drug.
									(I)The manufacturer of the drug has instituted
				a recall of the drug.
									(J)If the drug is imported or offered for
				import by a registered importer without submission of a notice in accordance
				with subsection (d)(4).
									(K)If the drug is imported or offered for
				import from a registered exporter to an individual and 1 or more of the
				following applies:
										(i)The shipping container for such drug does
				not bear the markings required under subsection (d)(2).
										(ii)The markings on the shipping container
				appear to be counterfeit.
										(iii)The shipping container or markings appear
				to have been tampered with.
										(h)Exporter licensure in permitted
				countryA registration
				condition is that the exporter involved agrees that a qualifying drug will be
				exported to an individual only if the Secretary has verified that—
								(1)the exporter is authorized under the law of
				the permitted country in which the exporter is located to dispense prescription
				drugs; and
								(2)the exporter employs persons that are
				licensed under the law of the permitted country in which the exporter is
				located to dispense prescription drugs in sufficient number to dispense safely
				the drugs exported by the exporter to individuals, and the exporter assigns to
				those persons responsibility for dispensing such drugs to individuals.
								(i)Individuals; conditions for
				importation
								(1)In generalFor purposes of subsection (a)(2)(B), the
				importation of a qualifying drug by an individual is in accordance with this
				subsection if the following conditions are met:
									(A)The drug is accompanied by a copy of a
				prescription for the drug, which prescription—
										(i)is valid under applicable Federal and State
				laws; and
										(ii)was issued by a practitioner who, under the
				law of a State of which the individual is a resident, or in which the
				individual receives care from the practitioner who issues the prescription, is
				authorized to administer prescription drugs.
										(B)The drug is accompanied by a copy of the
				documentation that was required under the law or regulations of the permitted
				country in which the exporter is located, as a condition of dispensing the drug
				to the individual.
									(C)The copies referred to in subparagraphs
				(A)(i) and (B) are marked in a manner sufficient—
										(i)to indicate that the prescription, and the
				equivalent document in the permitted country in which the exporter is located,
				have been filled; and
										(ii)to prevent a duplicative filling by another
				pharmacist.
										(D)The individual has provided to the
				registered exporter a complete list of all drugs used by the individual for
				review by the individuals who dispense the drug.
									(E)The quantity of the drug does not exceed a
				90-day supply.
									(F)The drug is not an ineligible subpart H
				drug. For purposes of this section, a prescription drug is an ineligible
				subpart H drug if the drug was approved by the Secretary under subpart
				H of part 314 of title 21, Code of Federal Regulations (relating to accelerated
				approval), with restrictions under section 520 of such part to assure safe use,
				and the Secretary has published in the Federal Register a notice that the
				Secretary has determined that good cause exists to prohibit the drug from being
				imported pursuant to this subsection.
									(2)Notice regarding drug refused
				admissionIf a registered
				exporter ships a drug to an individual pursuant to subsection (a)(2)(B) and the
				drug is refused admission to the United States, a written notice shall be sent
				to the individual and to the exporter that informs the individual and the
				exporter of such refusal and the reason for the refusal.
								(j)Maintenance of records and samples
								(1)In generalA registration condition is that the
				importer or exporter involved shall—
									(A)maintain records required under this
				section for not less than 2 years; and
									(B)maintain samples of each lot of a
				qualifying drug required under this section for not more than 2 years.
									(2)Place of record maintenanceThe records described under paragraph (1)
				shall be maintained—
									(A)in the case of an importer, at the place of
				business of the importer at which the importer initially receives the
				qualifying drug after importation; or
									(B)in the case of an exporter, at the facility
				from which the exporter ships the qualifying drug to the United States.
									(k)Drug recalls
								(1)ManufacturersA person that manufactures a qualifying
				drug imported from a permitted country under this section shall promptly inform
				the Secretary—
									(A)if the drug is recalled or withdrawn from
				the market in a permitted country;
									(B)how the drug may be identified, including
				lot number; and
									(C)the reason for the recall or
				withdrawal.
									(2)SecretaryWith respect to each permitted country, the
				Secretary shall—
									(A)enter into an agreement with the government
				of the country to receive information about recalls and withdrawals of
				qualifying drugs in the country; or
									(B)monitor recalls and withdrawals of
				qualifying drugs in the country using any information that is available to the
				public in any media.
									(3)NoticeThe Secretary may notify, as appropriate,
				registered exporters, registered importers, wholesalers, pharmacies, or the
				public of a recall or withdrawal of a qualifying drug in a permitted
				country.
								(l)Drug labeling and packaging
								(1)In generalWhen a qualifying drug that is imported
				into the United States by an importer under subsection (a) is dispensed by a
				pharmacist to an individual, the pharmacist shall provide that the packaging
				and labeling of the drug complies with all applicable regulations promulgated
				under sections 3 and 4 of the Poison Prevention Packaging Act of 1970 (15
				U.S.C. 1471 et seq.) and shall include with any other labeling provided to the
				individual the following:
									(A)The lot number assigned by the
				manufacturer.
									(B)The name and registration number of the
				importer.
									(C)If required under paragraph (2)(B)(vi)(III)
				of subsection (g), a prominent advisory that the drug is safe and effective but
				not bioequivalent to the U.S. label drug.
									(D)If the inactive ingredients of the drug are
				different from the inactive ingredients for the U.S. label drug—
										(i)a prominent advisory that persons with
				allergies should check the ingredient list of the drug because the ingredients
				of the drug differ from the ingredients of the U.S. label drug; and
										(ii)a list of the ingredients of the drug as
				would be required under section 502(e).
										(2)PackagingA qualifying drug that is packaged in a
				unit-of-use container (as those terms are defined in the United States
				Pharmacopeia and National Formulary) shall not be repackaged, provided
				that—
									(A)the packaging complies with all applicable
				regulations under sections 3 and 4 of the Poison Prevention Packaging Act of
				1970 (15 U.S.C. 1471 et seq.); or
									(B)the consumer consents to waive the
				requirements of such Act, after being informed that the packaging does not
				comply with such Act and that the pharmacist will provide the drug in packaging
				that is compliant at no additional cost.
									(m)Charitable contributionsNotwithstanding any other provision of this
				section, this section does not authorize the importation into the United States
				of a qualifying drug donated or otherwise supplied for free or at nominal cost
				by the manufacturer of the drug to a charitable or humanitarian organization,
				including the United Nations and affiliates, or to a government of a foreign
				country.
							(n)Unfair and discriminatory Acts and
				practices
								(1)In generalIt is unlawful for a manufacturer, directly
				or indirectly (including by being a party to a licensing agreement or other
				agreement), to—
									(A)discriminate by charging a higher price for
				a prescription drug sold to a registered exporter or other person in a
				permitted country that exports a qualifying drug to the United States under
				this section than the price that is charged, inclusive of rebates or other
				incentives to the permitted country or other person, to another person that is
				in the same country and that does not export a qualifying drug into the United
				States under this section;
									(B)discriminate by charging a higher price for
				a prescription drug sold to a registered importer or other person that
				distributes, sells, or uses a qualifying drug imported into the United States
				under this section than the price that is charged to another person in the
				United States that does not import a qualifying drug under this section, or
				that does not distribute, sell, or use such a drug;
									(C)discriminate by denying, restricting, or
				delaying supplies of a prescription drug to a registered exporter or other
				person in a permitted country that exports a qualifying drug to the United
				States under this section or to a registered importer or other person that
				distributes, sells, or uses a qualifying drug imported into the United States
				under this section;
									(D)discriminate by publicly, privately, or
				otherwise refusing to do business with a registered exporter or other person in
				a permitted country that exports a qualifying drug to the United States under
				this section or with a registered importer or other person that distributes,
				sells, or uses a qualifying drug imported into the United States under this
				section;
									(E)knowingly fail to submit a notice under
				subsection (g)(2)(B)(i), knowingly fail to submit such a notice on or before
				the date specified in subsection (g)(2)(B)(v) or as otherwise required under
				subsection (e) (3), (4), and (5) of section 104 of the Pharmaceutical Market
				Access and Drug Safety Act of 2010, knowingly submit such a notice that makes a
				materially false, fictitious, or fraudulent statement, or knowingly fail to
				provide promptly any information requested by the Secretary to review such a
				notice;
									(F)knowingly fail to submit an application
				required under subsection (g)(2)(F), knowingly fail to submit such an
				application on or before the date specified in subsection (g)(2)(F)(ii),
				knowingly submit such an application that makes a materially false, fictitious,
				or fraudulent statement, or knowingly fail to provide promptly any information
				requested by the Secretary to review such an application;
									(G)cause there to be a difference (including a
				difference in active ingredient, route of administration, dosage form,
				strength, formulation, manufacturing establishment, manufacturing process, or
				person that manufactures the drug) between a prescription drug for distribution
				in the United States and the drug for distribution in a permitted
				country;
									(H)refuse to allow an inspection authorized
				under this section of an establishment that manufactures a qualifying drug that
				is, or will be, introduced for commercial distribution in a permitted
				country;
									(I)fail to conform to the methods used in, or
				the facilities used for, the manufacturing, processing, packing, or holding of
				a qualifying drug that is, or will be, introduced for commercial distribution
				in a permitted country to good manufacturing practice under this Act;
									(J)become a party to a licensing agreement or
				other agreement related to a qualifying drug that fails to provide for
				compliance with all requirements of this section with respect to such
				drug;
									(K)enter into a contract that restricts,
				prohibits, or delays the importation of a qualifying drug under this
				section;
									(L)engage in any other action to restrict,
				prohibit, or delay the importation of a qualifying drug under this section;
				or
									(M)engage in any other action that the Federal
				Trade Commission determines to discriminate against a person that engages or
				attempts to engage in the importation of a qualifying drug under this
				section.
									(2)Referral of potential
				violationsThe Secretary
				shall promptly refer to the Federal Trade Commission each potential violation
				of subparagraph (E), (F), (G), (H), or (I) of paragraph (1) that becomes known
				to the Secretary.
								(3)Affirmative defense
									(A)DiscriminationIt shall be an affirmative defense to a
				charge that a manufacturer has discriminated under subparagraph (A), (B), (C),
				(D), or (M) of paragraph (1) that the higher price charged for a prescription
				drug sold to a person, the denial, restriction, or delay of supplies of a
				prescription drug to a person, the refusal to do business with a person, or
				other discriminatory activity against a person, is not based, in whole or in
				part, on—
										(i)the person exporting or importing a
				qualifying drug into the United States under this section; or
										(ii)the person distributing, selling, or using
				a qualifying drug imported into the United States under this section.
										(B)Drug differencesIt shall be an affirmative defense to a
				charge that a manufacturer has caused there to be a difference described in
				subparagraph (G) of paragraph (1) that—
										(i)the difference was required by the country
				in which the drug is distributed;
										(ii)the Secretary has determined that the
				difference was necessary to improve the safety or effectiveness of the
				drug;
										(iii)the person manufacturing the drug for
				distribution in the United States has given notice to the Secretary under
				subsection (g)(2)(B)(i) that the drug for distribution in the United States is
				not different from a drug for distribution in permitted countries whose
				combined population represents at least 50 percent of the total population of
				all permitted countries; or
										(iv)the difference was not caused, in whole or
				in part, for the purpose of restricting importation of the drug into the United
				States under this section.
										(4)Effect of subsection
									(A)Sales in other countriesThis subsection applies only to the sale or
				distribution of a prescription drug in a country if the manufacturer of the
				drug chooses to sell or distribute the drug in the country. Nothing in this
				subsection shall be construed to compel the manufacturer of a drug to
				distribute or sell the drug in a country.
									(B)Discounts to insurers, health plans,
				pharmacy benefit managers, and covered entitiesNothing in this subsection shall be
				construed to—
										(i)prevent or restrict a manufacturer of a
				prescription drug from providing discounts to an insurer, health plan, pharmacy
				benefit manager in the United States, or covered entity in the drug discount
				program under section 340B of the Public Health
				Service Act (42 U.S.C. 256b) in return for inclusion of the drug on
				a formulary;
										(ii)require that such discounts be made
				available to other purchasers of the prescription drug; or
										(iii)prevent or restrict any other measures
				taken by an insurer, health plan, or pharmacy benefit manager to encourage
				consumption of such prescription drug.
										(C)Charitable contributionsNothing in this subsection shall be
				construed to—
										(i)prevent a manufacturer from donating a
				prescription drug, or supplying a prescription drug at nominal cost, to a
				charitable or humanitarian organization, including the United Nations and
				affiliates, or to a government of a foreign country; or
										(ii)apply to such donations or supplying of a
				prescription drug.
										(5)Enforcement
									(A)Unfair or deceptive Act or
				practiceA violation of this
				subsection shall be treated as a violation of a rule defining an unfair or
				deceptive act or practice prescribed under section 18(a)(1)(B) of the
				Federal Trade Commission Act (15
				U.S.C. 57a(a)(1)(B)).
									(B)Actions by the commissionThe Federal Trade Commission—
										(i)shall enforce this subsection in the same
				manner, by the same means, and with the same jurisdiction, powers, and duties
				as though all applicable terms and provisions of the
				Federal Trade Commission Act (15
				U.S.C. 41 et seq.) were incorporated into and made a part of this section;
				and
										(ii)may seek monetary relief threefold the
				damages sustained, in addition to any other remedy available to the Federal
				Trade Commission under the Federal Trade
				Commission Act (15 U.S.C. 41 et seq.).
										(6)Actions by States
									(A)In general
										(i)Civil actionsIn any case in which the attorney general
				of a State has reason to believe that an interest of the residents of that
				State have been adversely affected by any manufacturer that violates paragraph
				(1), the attorney general of a State may bring a civil action on behalf of the
				residents of the State, and persons doing business in the State, in a district
				court of the United States of appropriate jurisdiction to—
											(I)enjoin that practice;
											(II)enforce compliance with this
				subsection;
											(III)obtain damages, restitution, or other
				compensation on behalf of residents of the State and persons doing business in
				the State, including threefold the damages; or
											(IV)obtain such other relief as the court may
				consider to be appropriate.
											(ii)Notice
											(I)In generalBefore filing an action under clause (i),
				the attorney general of the State involved shall provide to the Federal Trade
				Commission—
												(aa)written notice of that action; and
												(bb)a copy of the complaint for that
				action.
												(II)ExemptionSubclause (I) shall not apply with respect
				to the filing of an action by an attorney general of a State under this
				paragraph, if the attorney general determines that it is not feasible to
				provide the notice described in that subclause before filing of the action. In
				such case, the attorney general of a State shall provide notice and a copy of
				the complaint to the Federal Trade Commission at the same time as the attorney
				general files the action.
											(B)Intervention
										(i)In generalOn receiving notice under subparagraph
				(A)(ii), the Federal Trade Commission shall have the right to intervene in the
				action that is the subject of the notice.
										(ii)Effect of interventionIf the Federal Trade Commission intervenes
				in an action under subparagraph (A), it shall have the right—
											(I)to be heard with respect to any matter that
				arises in that action; and
											(II)to file a petition for appeal.
											(C)ConstructionFor purposes of bringing any civil action
				under subparagraph (A), nothing in this subsection shall be construed to
				prevent an attorney general of a State from exercising the powers conferred on
				the attorney general by the laws of that State to—
										(i)conduct investigations;
										(ii)administer oaths or affirmations; or
										(iii)compel the attendance of witnesses or the
				production of documentary and other evidence.
										(D)Actions by the commissionIn any case in which an action is
				instituted by or on behalf of the Federal Trade Commission for a violation of
				paragraph (1), a State may not, during the pendency of that action, institute
				an action under subparagraph (A) for the same violation against any defendant
				named in the complaint in that action.
									(E)VenueAny action brought under subparagraph (A)
				may be brought in the district court of the United States that meets applicable
				requirements relating to venue under section 1391 of title 28, United States
				Code.
									(F)Service of processIn an action brought under subparagraph
				(A), process may be served in any district in which the defendant—
										(i)is an inhabitant; or
										(ii)may be found.
										(G)Measurement of damagesIn any action under this paragraph to
				enforce a cause of action under this subsection in which there has been a
				determination that a defendant has violated a provision of this subsection,
				damages may be proved and assessed in the aggregate by statistical or sampling
				methods, by the computation of illegal overcharges or by such other reasonable
				system of estimating aggregate damages as the court in its discretion may
				permit without the necessity of separately proving the individual claim of, or
				amount of damage to, persons on whose behalf the suit was brought.
									(H)Exclusion on duplicative
				reliefThe district court
				shall exclude from the amount of monetary relief awarded in an action under
				this paragraph brought by the attorney general of a State any amount of
				monetary relief which duplicates amounts which have been awarded for the same
				injury.
									(7)Effect on antitrust lawsNothing in this subsection shall be
				construed to modify, impair, or supersede the operation of the antitrust laws.
				For the purpose of this subsection, the term antitrust laws has
				the meaning given it in the first section of the Clayton Act, except that it includes section 5
				of the Federal Trade Commission Act
				to the extent that such section 5 applies to unfair methods of
				competition.
								(8)ManufacturerIn this subsection, the term
				manufacturer means any entity, including any affiliate or licensee
				of that entity, that is engaged in—
									(A)the production, preparation, propagation,
				compounding, conversion, or processing of a prescription drug, either directly
				or indirectly by extraction from substances of natural origin, or independently
				by means of chemical synthesis, or by a combination of extraction and chemical
				synthesis; or
									(B)the packaging, repackaging, labeling,
				relabeling, or distribution of a prescription
				drug.
									.
				(b)Prohibited ActsThe Federal
			 Food, Drug, and Cosmetic Act is amended—
					(1)in section 301 (21 U.S.C. 331), by striking
			 paragraph (aa) and inserting the following:
						
							(aa)(1)The sale or trade by a pharmacist, or by a
				business organization of which the pharmacist is a part, of a qualifying drug
				that under section 804(a)(2)(A) was imported by the pharmacist, other
				than—
									(A)a
				sale at retail made pursuant to dispensing the drug to a customer of the
				pharmacist or organization; or
									(B)a
				sale or trade of the drug to a pharmacy or a wholesaler registered to import
				drugs under section 804.
									(2)The sale or trade by an individual of a
				qualifying drug that under section 804(a)(2)(B) was imported by the
				individual.
								(3)The making of a materially false,
				fictitious, or fraudulent statement or representation, or a material omission,
				in a notice under clause (i) of section 804(g)(2)(B) or in an application
				required under section 804(g)(2)(F), or the failure to submit such a notice or
				application.
								(4)The importation of a drug in violation of a
				registration condition or other requirement under section 804, the
				falsification of any record required to be maintained, or provided to the
				Secretary, under such section, or the violation of any registration condition
				or other requirement under such
				section.
								;
				and
					(2)in section 303(a) (21 U.S.C. 333(a)), by
			 striking paragraph (6) and inserting the following:
						
							(6)Notwithstanding subsection (a), any person
				that knowingly violates section 301(i) (2) or (3) or section 301(aa)(4) shall
				be imprisoned not more than 10 years, or fined in accordance with title 18,
				United States Code, or
				both.
							.
					(c)Amendment of certain provisions
					(1)In generalSection 801 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381) is amended by striking subsection (g) and inserting the
			 following:
						
							(g)With respect to a prescription drug that is
				imported or offered for import into the United States by an individual who is
				not in the business of such importation, that is not shipped by a registered
				exporter under section 804, and that is refused admission under subsection (a),
				the Secretary shall notify the individual that—
								(1)the drug has been refused admission because
				the drug was not a lawful import under section 804;
								(2)the drug is not otherwise subject to a
				waiver of the requirements of subsection (a);
								(3)the individual may under section 804
				lawfully import certain prescription drugs from exporters registered with the
				Secretary under section 804; and
								(4)the individual can find information about
				such importation, including a list of registered exporters, on the Internet Web
				site of the Food and Drug Administration or through a toll-free telephone
				number required under section
				804.
								.
					(2)Establishment registrationSection 510(i) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360(i)) is amended in paragraph (1) by inserting after import
			 into the United States the following: , including a drug that
			 is, or may be, imported or offered for import into the United States under
			 section 804,.
					(3)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date that is 90 days after the date of
			 enactment of this Act.
					(d)Exhaustion
					(1)In generalSection 271 of title 35, United States
			 Code, is amended—
						(A)by redesignating subsections (h) and (i) as
			 (i) and (j), respectively; and
						(B)by inserting after subsection (g) the
			 following:
							
								(h)It shall not be an act of infringement to
				use, offer to sell, or sell within the United States or to import into the
				United States any patented invention under section 804 of the
				Federal Food, Drug, and Cosmetic Act
				that was first sold abroad by or under authority of the owner or licensee of
				such
				patent.
								.
						(2)Rule of constructionNothing in the amendment made by paragraph
			 (1) shall be construed to affect the ability of a patent owner or licensee to
			 enforce their patent, subject to such amendment.
					(e)Effect of Section
			 804
					(1)In generalSection 804 of the
			 Federal Food, Drug, and Cosmetic
			 Act, as added by subsection (a), shall permit the importation of
			 qualifying drugs (as defined in such section 804) into the United States
			 without regard to the status of the issuance of implementing
			 regulations—
						(A)from exporters registered under such
			 section 804 on the date that is 90 days after the date of enactment of this
			 Act; and
						(B)from permitted countries, as defined in
			 such section 804, by importers registered under such section 804 on the date
			 that is 1 year after the date of enactment of this Act.
						(2)Review of registration by certain
			 exporters
						(A)Review priorityIn the review of registrations submitted
			 under subsection (b) of such section 804, registrations submitted by entities
			 in Canada that are significant exporters of prescription drugs to individuals
			 in the United States as of the date of enactment of this Act will have priority
			 during the 90-day period that begins on such date of enactment.
						(B)Period for reviewDuring such 90-day period, the reference in
			 subsection (b)(2)(A) of such section 804 to 90 days (relating to approval or
			 disapproval of registrations) is, as applied to such entities, deemed to be 30
			 days.
						(C)LimitationThat an exporter in Canada exports, or has
			 exported, prescription drugs to individuals in the United States on or before
			 the date that is 90 days after the date of enactment of this Act shall not
			 serve as a basis, in whole or in part, for disapproving a registration under
			 such section 804 from the exporter.
						(D)First year limit on number of
			 exportersDuring the 1-year
			 period beginning on the date of enactment of this Act, the Secretary of Health
			 and Human Services (referred to in this section as the
			 Secretary) may limit the number of registered exporters under
			 such section 804 to not less than 50, so long as the Secretary gives priority
			 to those exporters with demonstrated ability to process a high volume of
			 shipments of drugs to individuals in the United States.
						(E)Second year limit on number of
			 exportersDuring the 1-year
			 period beginning on the date that is 1 year after the date of enactment of this
			 Act, the Secretary may limit the number of registered exporters under such
			 section 804 to not less than 100, so long as the Secretary gives priority to
			 those exporters with demonstrated ability to process a high volume of shipments
			 of drugs to individuals in the United States.
						(F)Further limit on number of
			 exportersDuring any 1-year
			 period beginning on a date that is 2 or more years after the date of enactment
			 of this Act, the Secretary may limit the number of registered exporters under
			 such section 804 to not less than 25 more than the number of such exporters
			 during the previous 1-year period, so long as the Secretary gives priority to
			 those exporters with demonstrated ability to process a high volume of shipments
			 of drugs to individuals in the United States.
						(3)Limits on number of importers
						(A)First year limit on number of
			 importersDuring the 1-year
			 period beginning on the date that is 1 year after the date of enactment of this
			 Act, the Secretary may limit the number of registered importers under such
			 section 804 to not less than 100 (of which at least a significant number shall
			 be groups of pharmacies, to the extent feasible given the applications
			 submitted by such groups), so long as the Secretary gives priority to those
			 importers with demonstrated ability to process a high volume of shipments of
			 drugs imported into the United States.
						(B)Second year limit on number of
			 importersDuring the 1-year
			 period beginning on the date that is 2 years after the date of enactment of
			 this Act, the Secretary may limit the number of registered importers under such
			 section 804 to not less than 200 (of which at least a significant number shall
			 be groups of pharmacies, to the extent feasible given the applications
			 submitted by such groups), so long as the Secretary gives priority to those
			 importers with demonstrated ability to process a high volume of shipments of
			 drugs into the United States.
						(C)Further limit on number of
			 importersDuring any 1-year
			 period beginning on a date that is 3 or more years after the date of enactment
			 of this Act, the Secretary may limit the number of registered importers under
			 such section 804 to not less than 50 more (of which at least a significant
			 number shall be groups of pharmacies, to the extent feasible given the
			 applications submitted by such groups) than the number of such importers during
			 the previous 1-year period, so long as the Secretary gives priority to those
			 importers with demonstrated ability to process a high volume of shipments of
			 drugs to the United States.
						(4)Notices for drugs for import from
			 CanadaThe notice with
			 respect to a qualifying drug introduced for commercial distribution in Canada
			 as of the date of enactment of this Act that is required under subsection
			 (g)(2)(B)(i) of such section 804 shall be submitted to the Secretary not later
			 than 30 days after the date of enactment of this Act if—
						(A)the U.S. label drug (as defined in such
			 section 804) for the qualifying drug is 1 of the 100 prescription drugs with
			 the highest dollar volume of sales in the United States based on the 12
			 calendar month period most recently completed before the date of enactment of
			 this Act; or
						(B)the notice is a notice under subsection
			 (g)(2)(B)(i)(II) of such section 804.
						(5)Notice for drugs for import from other
			 countriesThe notice with
			 respect to a qualifying drug introduced for commercial distribution in a
			 permitted country other than Canada as of the date of enactment of this Act
			 that is required under subsection (g)(2)(B)(i) of such section 804 shall be
			 submitted to the Secretary not later than 180 days after the date of enactment
			 of this Act if—
						(A)the U.S. label drug for the qualifying drug
			 is 1 of the 100 prescription drugs with the highest dollar volume of sales in
			 the United States based on the 12 calendar month period that is first completed
			 on the date that is 120 days after the date of enactment of this Act; or
						(B)the notice is a notice under subsection
			 (g)(2)(B)(i)(II) of such section 804.
						(6)Notice for other drugs for import
						(A)Guidance on submission datesThe Secretary shall by guidance establish a
			 series of submission dates for the notices under subsection (g)(2)(B)(i) of
			 such section 804 with respect to qualifying drugs introduced for commercial
			 distribution as of the date of enactment of this Act and that are not required
			 to be submitted under paragraph (4) or (5).
						(B)Consistent and efficient use of
			 resourcesThe Secretary shall
			 establish the dates described under subparagraph (A) so that such notices
			 described under subparagraph (A) are submitted and reviewed at a rate that
			 allows consistent and efficient use of the resources and staff available to the
			 Secretary for such reviews. The Secretary may condition the requirement to
			 submit such a notice, and the review of such a notice, on the submission by a
			 registered exporter or a registered importer to the Secretary of a notice that
			 such exporter or importer intends to import such qualifying drug to the United
			 States under such section 804.
						(C)Priority for drugs with higher
			 salesThe Secretary shall
			 establish the dates described under subparagraph (A) so that the Secretary
			 reviews the notices described under such subparagraph with respect to
			 qualifying drugs with higher dollar volume of sales in the United States before
			 the notices with respect to drugs with lower sales in the United States.
						(7)Notices for drugs approved after effective
			 dateThe notice required
			 under subsection (g)(2)(B)(i) of such section 804 for a qualifying drug first
			 introduced for commercial distribution in a permitted country (as defined in
			 such section 804) after the date of enactment of this Act shall be submitted to
			 and reviewed by the Secretary as provided under subsection (g)(2)(B) of such
			 section 804, without regard to paragraph (4), (5), or (6).
					(8)ReportBeginning with the first full fiscal year
			 after the date of enactment of this Act, not later than 90 days after the end
			 of each fiscal year during which the Secretary reviews a notice referred to in
			 paragraph (4), (5), or (6), the Secretary shall submit a report to Congress
			 concerning the progress of the Food and Drug Administration in reviewing the
			 notices referred to in paragraphs (4), (5), and (6).
					(9)User fees
						(A)ExportersWhen establishing an aggregate total of
			 fees to be collected from exporters under subsection (f)(2) of such section
			 804, the Secretary shall, under subsection (f)(3)(C)(i) of such section 804,
			 estimate the total price of drugs imported under subsection (a) of such section
			 804 into the United States by registered exporters during the first fiscal year
			 in which this title takes effect to be an amount equal to the amount which
			 bears the same ratio to $1,000,000,000 as the number of days in such fiscal
			 year during which this title is effective bears to 365.
						(B)ImportersWhen establishing an aggregate total of
			 fees to be collected from importers under subsection (e)(2) of such section
			 804, the Secretary shall, under subsection (e)(3)(C)(i) of such section 804,
			 estimate the total price of drugs imported under subsection (a) of such section
			 804 into the United States by registered importers during—
							(i)the first fiscal year in which this title
			 takes effect to be an amount equal to the amount which bears the same ratio to
			 $1,000,000,000 as the number of days in such fiscal year during which this
			 title is effective bears to 365; and
							(ii)the second fiscal year in which this title
			 is in effect to be $3,000,000,000.
							(C)Second year adjustment
							(i)ReportsNot later than February 20 of the second
			 fiscal year in which this title is in effect, registered importers shall report
			 to the Secretary the total price and the total volume of drugs imported to the
			 United States by the importer during the 4-month period from October 1 through
			 January 31 of such fiscal year.
							(ii)ReestimateNotwithstanding subsection (e)(3)(C)(ii) of
			 such section 804 or subparagraph (B), the Secretary shall reestimate the total
			 price of qualifying drugs imported under subsection (a) of such section 804
			 into the United States by registered importers during the second fiscal year in
			 which this title is in effect. Such reestimate shall be equal to—
								(I)the total price of qualifying drugs
			 imported by each importer as reported under clause (i); multiplied by
								(II)3.
								(iii)AdjustmentThe Secretary shall adjust the fee due on
			 April 1 of the second fiscal year in which this title is in effect, from each
			 importer so that the aggregate total of fees collected under subsection (e)(2)
			 for such fiscal year does not exceed the total price of qualifying drugs
			 imported under subsection (a) of such section 804 into the United States by
			 registered importers during such fiscal year as reestimated under clause
			 (ii).
							(D)Failure to pay feesNotwithstanding any other provision of this
			 section, the Secretary may prohibit a registered importer or exporter that is
			 required to pay user fees under subsection (e) or (f) of such section 804 and
			 that fails to pay such fees within 30 days after the date on which it is due,
			 from importing or offering for importation a qualifying drug under such section
			 804 until such fee is paid.
						(E)Annual report
							(i)Food and Drug AdministrationNot later than 180 days after the end of
			 each fiscal year during which fees are collected under subsection (e), (f), or
			 (g)(2)(B)(iv) of such section 804, the Secretary shall prepare and submit to
			 the House of Representatives and the Senate a report on the implementation of
			 the authority for such fees during such fiscal year and the use, by the Food
			 and Drug Administration, of the fees collected for the fiscal year for which
			 the report is made and credited to the Food and Drug Administration.
							(ii)Customs and border controlNot later than 180 days after the end of
			 each fiscal year during which fees are collected under subsection (e) or (f) of
			 such section 804, the Secretary of Homeland Security, in consultation with the
			 Secretary of the Treasury, shall prepare and submit to the House of
			 Representatives and the Senate a report on the use, by the Bureau of Customs
			 and Border Protection, of the fees, if any, transferred by the Secretary to the
			 Bureau of Customs and Border Protection for the fiscal year for which the
			 report is made.
							(10)Special rule regarding importation by
			 individuals
						(A)In generalNotwithstanding any provision of this title
			 (or an amendment made by this title), the Secretary shall expedite the
			 designation of any additional countries from which an individual may import a
			 qualifying drug into the United States under such section 804 if any action
			 implemented by the Government of Canada has the effect of limiting or
			 prohibiting the importation of qualifying drugs into the United States from
			 Canada.
						(B)Timing and criteriaThe Secretary shall designate such
			 additional countries under subparagraph (A)—
							(i)not later than 6 months after the date of
			 the action by the Government of Canada described under such subparagraph;
			 and
							(ii)using the criteria described under
			 subsection (a)(4)(D)(i)(II) of such section 804.
							(f)Implementation of Section
			 804
					(1)Interim ruleThe Secretary may promulgate an interim
			 rule for implementing section 804 of the Federal Food, Drug, and Cosmetic Act, as added
			 by subsection (a) of this section.
					(2)No notice of proposed
			 rulemakingThe interim rule
			 described under paragraph (1) may be developed and promulgated by the Secretary
			 without providing general notice of proposed rulemaking.
					(3)Final ruleNot later than 1 year after the date on
			 which the Secretary promulgates an interim rule under paragraph (1), the
			 Secretary shall, in accordance with procedures under section 553 of title 5,
			 United States Code, promulgate a final rule for implementing such section 804,
			 which may incorporate by reference provisions of the interim rule provided for
			 under paragraph (1), to the extent that such provisions are not
			 modified.
					(g)Consumer educationThe Secretary shall carry out activities
			 that educate consumers—
					(1)with regard to the availability of
			 qualifying drugs for import for personal use from an exporter registered with
			 and approved by the Food and Drug Administration under section 804 of the
			 Federal Food, Drug, and Cosmetic
			 Act, as added by this section, including information on how to
			 verify whether an exporter is registered and approved by use of the Internet
			 Web site of the Food and Drug Administration and the toll-free telephone number
			 required by this title;
					(2)that drugs that consumers attempt to import
			 from an exporter that is not registered with and approved by the Food and Drug
			 Administration can be seized by the United States Customs Service and
			 destroyed, and that such drugs may be counterfeit, unapproved, unsafe, or
			 ineffective;
					(3)with regard to the suspension and
			 termination of any registration of a registered importer or exporter under such
			 section 804; and
					(4)with regard to the availability at domestic
			 retail pharmacies of qualifying drugs imported under such section 804 by
			 domestic wholesalers and pharmacies registered with and approved by the Food
			 and Drug Administration.
					(h)Effect on administration
			 practicesNotwithstanding any
			 provision of this title (and the amendments made by this title), the practices
			 and policies of the Food and Drug Administration and Bureau of Customs and
			 Border Protection, in effect on January 1, 2004, with respect to the
			 importation of prescription drugs into the United States by an individual, on
			 the person of such individual, for personal use, shall remain in effect.
				(i)Report to CongressThe Federal Trade Commission shall, on an
			 annual basis, submit to Congress a report that describes any action taken
			 during the period for which the report is being prepared to enforce the
			 provisions of section 804(n) of the Federal Food, Drug, and Cosmetic Act (as
			 added by this title), including any pending investigations or civil actions
			 under such section.
				105.Disposition of certain drugs denied
			 admission into United States
				(a)In generalChapter VIII of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381 et seq.), as amended by section 104, is further amended by
			 adding at the end the following section:
					
						805.Disposition of certain drugs denied
				admission
							(a)In generalThe Secretary of Homeland Security shall
				deliver to the Secretary a shipment of drugs that is imported or offered for
				import into the United States if—
								(1)the shipment has a declared value of less
				than $10,000; and
								(2)(A)the shipping container for such drugs does
				not bear the markings required under section 804(d)(2); or
									(B)the Secretary has requested delivery of
				such shipment of drugs.
									(b)No bond or exportSection 801(b) does not authorize the
				delivery to the owner or consignee of drugs delivered to the Secretary under
				subsection (a) pursuant to the execution of a bond, and such drugs may not be
				exported.
							(c)Destruction of violative
				shipmentThe Secretary shall
				destroy a shipment of drugs delivered by the Secretary of Homeland Security to
				the Secretary under subsection (a) if—
								(1)in the case of drugs that are imported or
				offered for import from a registered exporter under section 804, the drugs are
				in violation of any standard described in section 804(g)(5); or
								(2)in the case of drugs that are not imported
				or offered for import from a registered exporter under section 804, the drugs
				are in violation of a standard referred to in section 801(a) or
				801(d)(1).
								(d)Certain procedures
								(1)In generalThe delivery and destruction of drugs under
				this section may be carried out without notice to the importer, owner, or
				consignee of the drugs except as required by section 801(g) or section
				804(i)(2). The issuance of receipts for the drugs, and recordkeeping activities
				regarding the drugs, may be carried out on a summary basis.
								(2)Objective of proceduresProcedures promulgated under paragraph (1)
				shall be designed toward the objective of ensuring that, with respect to
				efficiently utilizing Federal resources available for carrying out this
				section, a substantial majority of shipments of drugs subject to described in
				subsection (c) are identified and destroyed.
								(e)Evidence exceptionDrugs may not be destroyed under subsection
				(c) to the extent that the Attorney General of the United States determines
				that the drugs should be preserved as evidence or potential evidence with
				respect to an offense against the United States.
							(f)Rule of constructionThis section may not be construed as having
				any legal effect on applicable law with respect to a shipment of drugs that is
				imported or offered for import into the United States and has a declared value
				equal to or greater than
				$10,000.
							.
				(b)ProceduresProcedures for carrying out section 805 of
			 the Federal Food, Drug, and Cosmetic
			 Act, as added by subsection (a), shall be established not later than
			 90 days after the date of the enactment of this Act.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 90 days after the date of
			 enactment of this Act.
				106.Wholesale distribution of drugs; statements
			 regarding prior sale, purchase, or trade
				(a)Striking of exemptions; applicability to
			 registered exportersSection
			 503(e) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 353(e)) is amended—
					(1)in paragraph (1)—
						(A)by striking and who is not the
			 manufacturer or an authorized distributor of record of such
			 drug;
						(B)by striking to an authorized
			 distributor of record or; and
						(C)by striking subparagraph (B) and inserting
			 the following:
							
								(B)The fact that a drug subject to subsection
				(b) is exported from the United States does not with respect to such drug
				exempt any person that is engaged in the business of the wholesale distribution
				of the drug from providing the statement described in subparagraph (A) to the
				person that receives the drug pursuant to the export of the drug.
								(C)(i)The Secretary shall by regulation establish
				requirements that supersede subparagraph (A) (referred to in this subparagraph
				as alternative requirements) to identify the chain of custody of
				a drug subject to subsection (b) from the manufacturer of the drug throughout
				the wholesale distribution of the drug to a pharmacist who intends to sell the
				drug at retail if the Secretary determines that the alternative requirements,
				which may include standardized anti-counterfeiting or track-and-trace
				technologies, will identify such chain of custody or the identity of the
				discrete package of the drug from which the drug is dispensed with equal or
				greater certainty to the requirements of subparagraph (A), and that the
				alternative requirements are economically and technically feasible.
									(ii)When the Secretary promulgates a final rule
				to establish such alternative requirements, the final rule in addition shall,
				with respect to the registration condition established in clause (i) of section
				804(c)(3)(B), establish a condition equivalent to the alternative requirements,
				and such equivalent condition may be met in lieu of the registration condition
				established in such clause
				(i).
									;
						(2)in paragraph (2)(A), by adding at the end
			 the following: The preceding sentence may not be construed as having any
			 applicability with respect to a registered exporter under section 804.;
			 and
					(3)in paragraph (3), by striking and
			 subsection (d)— in the matter preceding subparagraph (A) and all that
			 follows through the term wholesale distribution
			 means in subparagraph (B) and inserting the following: and
			 subsection (d), the term wholesale distribution
			 means.
					(b)Conforming amendmentSection 503(d) of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 353(d)) is amended by adding at the end the following:
					
						(4)Each manufacturer of a drug subject to
				subsection (b) shall maintain at its corporate offices a current list of the
				authorized distributors of record of such drug.
						(5)For purposes of this subsection, the term
				authorized distributors of record means those distributors with
				whom a manufacturer has established an ongoing relationship to distribute such
				manufacturer’s
				products.
						.
				(c)Effective date
					(1)In generalThe amendments made by paragraphs (1) and
			 (3) of subsection (a) and by subsection (b) shall take effect on January 1,
			 2012.
					(2)Drugs imported by registered importers
			 under Section 804Notwithstanding paragraph (1), the
			 amendments made by paragraphs (1) and (3) of subsection (a) and by subsection
			 (b) shall take effect on the date that is 90 days after the date of enactment
			 of this Act with respect to qualifying drugs imported under section 804 of the
			 Federal Food, Drug, and Cosmetic
			 Act, as added by section 104.
					(3)Effect with respect to registered
			 exportersThe amendment made
			 by subsection (a)(2) shall take effect on the date that is 90 days after the
			 date of enactment of this Act.
					(4)Alternative requirementsThe Secretary shall issue regulations to
			 establish the alternative requirements, referred to in the amendment made by
			 subsection (a)(1), that take effect not later than January 1, 2012.
					(5)Intermediate requirementsThe Secretary shall by regulation require
			 the use of standardized anti-counterfeiting or track-and-trace technologies on
			 prescription drugs at the case and pallet level effective not later than 1 year
			 after the date of enactment of this Act.
					(6)Additional requirements
						(A)In generalNotwithstanding any other provision of this
			 section, the Secretary shall, not later than 18 months after the date of
			 enactment of this Act, require that the packaging of any prescription drug
			 incorporates—
							(i)a standardized numerical identifier unique
			 to each package of such drug, applied at the point of manufacturing and
			 repackaging (in which case the numerical identifier shall be linked to the
			 numerical identifier applied at the point of manufacturing); and
							(ii)(I)overt optically variable
			 counterfeit-resistant technologies that—
									(aa)are visible to the naked eye, providing for
			 visual identification of product authenticity without the need for readers,
			 microscopes, lighting devices, or scanners;
									(bb)are similar to that used by the Bureau of
			 Engraving and Printing to secure United States currency;
									(cc)are manufactured and distributed in a
			 highly secure, tightly controlled environment; and
									(dd)incorporate additional layers of nonvisible
			 convert security features up to and including forensic capability, as described
			 in subparagraph (B); or
									(II)technologies that have a function of
			 security comparable to that described in subclause (I), as determined by the
			 Secretary.
								(B)Standards for packagingFor the purpose of making it more difficult
			 to counterfeit the packaging of drugs subject to this paragraph, the
			 manufacturers of such drugs shall incorporate the technologies described in
			 subparagraph (A) into at least 1 additional element of the physical packaging
			 of the drugs, including blister packs, shrink wrap, package labels, package
			 seals, bottles, and boxes.
						107.Internet sales of prescription
			 drugs
				(a)In generalChapter V of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 351 et seq.) is amended by inserting after section 503B the
			 following:
					
						503C.Internet sales of prescription
				drugs
							(a)Requirements regarding information on
				Internet site
								(1)In generalA person may not dispense a prescription
				drug pursuant to a sale of the drug by such person if—
									(A)the purchaser of the drug submitted the
				purchase order for the drug, or conducted any other part of the sales
				transaction for the drug, through an Internet site;
									(B)the person dispenses the drug to the
				purchaser by mailing or shipping the drug to the purchaser; and
									(C)such site, or any other Internet site used
				by such person for purposes of sales of a prescription drug, fails to meet each
				of the requirements specified in paragraph (2), other than a site or pages on a
				site that—
										(i)are not intended to be accessed by
				purchasers or prospective purchasers; or
										(ii)provide an Internet information location
				tool within the meaning of section 231(e)(5) of the
				Communications Act of 1934 (47 U.S.C.
				231(e)(5)).
										(2)RequirementsWith respect to an Internet site, the
				requirements referred to in subparagraph (C) of paragraph (1) for a person to
				whom such paragraph applies are as follows:
									(A)Each page of the site shall include either
				the following information or a link to a page that provides the following
				information:
										(i)The name of such person.
										(ii)Each State in which the person is
				authorized by law to dispense prescription drugs.
										(iii)The address and telephone number of each
				place of business of the person with respect to sales of prescription drugs
				through the Internet, other than a place of business that does not mail or ship
				prescription drugs to purchasers.
										(iv)The name of each individual who serves as a
				pharmacist for prescription drugs that are mailed or shipped pursuant to the
				site, and each State in which the individual is authorized by law to dispense
				prescription drugs.
										(v)If the person provides for medical
				consultations through the site for purposes of providing prescriptions, the
				name of each individual who provides such consultations; each State in which
				the individual is licensed or otherwise authorized by law to provide such
				consultations or practice medicine; and the type or types of health professions
				for which the individual holds such licenses or other authorizations.
										(B)A link to which paragraph (1) applies shall
				be displayed in a clear and prominent place and manner, and shall include in
				the caption for the link the words licensing and contact
				information.
									(b)Internet sales without appropriate medical
				relationships
								(1)In generalExcept as provided in paragraph (2), a
				person may not dispense a prescription drug, or sell such a drug, if—
									(A)for purposes of such dispensing or sale,
				the purchaser communicated with the person through the Internet;
									(B)the patient for whom the drug was dispensed
				or purchased did not, when such communications began, have a prescription for
				the drug that is valid in the United States;
									(C)pursuant to such communications, the person
				provided for the involvement of a practitioner, or an individual represented by
				the person as a practitioner, and the practitioner or such individual issued a
				prescription for the drug that was purchased;
									(D)the person knew, or had reason to know,
				that the practitioner or the individual referred to in subparagraph (C) did
				not, when issuing the prescription, have a qualifying medical relationship with
				the patient; and
									(E)the person received payment for the
				dispensing or sale of the drug.
									For purposes of subparagraph (E),
				payment is received if money or other valuable consideration is
				received.(2)ExceptionsParagraph (1) does not apply to—
									(A)the dispensing or selling of a prescription
				drug pursuant to telemedicine practices sponsored by—
										(i)a hospital that has in effect a provider
				agreement under title XVIII of the Social
				Security Act (relating to the Medicare program); or
										(ii)a group practice that has not fewer than
				100 physicians who have in effect provider agreements under such title;
				or
										(B)the dispensing or selling of a prescription
				drug pursuant to practices that promote the public health, as determined by the
				Secretary by regulation.
									(3)Qualifying medical relationship
									(A)In generalWith respect to issuing a prescription for
				a drug for a patient, a practitioner has a qualifying medical relationship with
				the patient for purposes of this section if—
										(i)at least one in-person medical evaluation
				of the patient has been conducted by the practitioner; or
										(ii)the practitioner conducts a medical
				evaluation of the patient as a covering practitioner.
										(B)In-person medical evaluationA medical evaluation by a practitioner is
				an in-person medical evaluation for purposes of this section if the
				practitioner is in the physical presence of the patient as part of conducting
				the evaluation, without regard to whether portions of the evaluation are
				conducted by other health professionals.
									(C)Covering practitionerWith respect to a patient, a practitioner
				is a covering practitioner for purposes of this section if the practitioner
				conducts a medical evaluation of the patient at the request of a practitioner
				who has conducted at least one in-person medical evaluation of the patient and
				is temporarily unavailable to conduct the evaluation of the patient. A
				practitioner is a covering practitioner without regard to whether the
				practitioner has conducted any in-person medical evaluation of the patient
				involved.
									(4)Rules of construction
									(A)Individuals represented as
				practitionersA person who is
				not a practitioner (as defined in subsection (e)(1)) lacks legal capacity under
				this section to have a qualifying medical relationship with any patient.
									(B)Standard practice of pharmacyParagraph (1) may not be construed as
				prohibiting any conduct that is a standard practice in the practice of
				pharmacy.
									(C)Applicability of requirementsParagraph (3) may not be construed as
				having any applicability beyond this section, and does not affect any State
				law, or interpretation of State law, concerning the practice of
				medicine.
									(c)Actions by States
								(1)In generalWhenever an attorney general of any State
				has reason to believe that the interests of the residents of that State have
				been or are being threatened or adversely affected because any person has
				engaged or is engaging in a pattern or practice that violates section 301(l),
				the State may bring a civil action on behalf of its residents in an appropriate
				district court of the United States to enjoin such practice, to enforce
				compliance with such section (including a nationwide injunction), to obtain
				damages, restitution, or other compensation on behalf of residents of such
				State, to obtain reasonable attorneys fees and costs if the State prevails in
				the civil action, or to obtain such further and other relief as the court may
				deem appropriate.
								(2)NoticeThe State shall serve prior written notice
				of any civil action under paragraph (1) or (5)(B) upon the Secretary and
				provide the Secretary with a copy of its complaint, except that if it is not
				feasible for the State to provide such prior notice, the State shall serve such
				notice immediately upon instituting such action. Upon receiving a notice
				respecting a civil action, the Secretary shall have the right—
									(A)to intervene in such action;
									(B)upon so intervening, to be heard on all
				matters arising therein; and
									(C)to file petitions for appeal.
									(3)ConstructionFor purposes of bringing any civil action
				under paragraph (1), nothing in this chapter shall prevent an attorney general
				of a State from exercising the powers conferred on the attorney general by the
				laws of such State to conduct investigations or to administer oaths or
				affirmations or to compel the attendance of witnesses or the production of
				documentary and other evidence.
								(4)Venue; service of processAny civil action brought under paragraph
				(1) in a district court of the United States may be brought in the district in
				which the defendant is found, is an inhabitant, or transacts business or
				wherever venue is proper under section 1391 of title 28, United States Code.
				Process in such an action may be served in any district in which the defendant
				is an inhabitant or in which the defendant may be found.
								(5)Actions by other State officials
									(A)Nothing contained in this section shall
				prohibit an authorized State official from proceeding in State court on the
				basis of an alleged violation of any civil or criminal statute of such
				State.
									(B)In addition to actions brought by an
				attorney general of a State under paragraph (1), such an action may be brought
				by officers of such State who are authorized by the State to bring actions in
				such State on behalf of its residents.
									(d)Effect of SectionThis section shall not apply to a person
				that is a registered exporter under section 804.
							(e)General definitionsFor purposes of this section:
								(1)The term practitioner means a
				practitioner referred to in section 503(b)(1) with respect to issuing a written
				or oral prescription.
								(2)The term prescription drug
				means a drug that is described in section 503(b)(1).
								(3)The term qualifying medical
				relationship, with respect to a practitioner and a patient, has the
				meaning indicated for such term in subsection (b).
								(f)Internet-Related definitions
								(1)In generalFor purposes of this section:
									(A)The term Internet means
				collectively the myriad of computer and telecommunications facilities,
				including equipment and operating software, which comprise the interconnected
				world-wide network of networks that employ the transmission control
				protocol/Internet protocol, or any predecessor or successor protocols to such
				protocol, to communicate information of all kinds by wire or radio.
									(B)The term link, with respect to
				the Internet, means one or more letters, words, numbers, symbols, or graphic
				items that appear on a page of an Internet site for the purpose of serving,
				when activated, as a method for executing an electronic command—
										(i)to move from viewing one portion of a page
				on such site to another portion of the page;
										(ii)to move from viewing one page on such site
				to another page on such site; or
										(iii)to move from viewing a page on one Internet
				site to a page on another Internet site.
										(C)The term page, with respect to
				the Internet, means a document or other file accessed at an Internet
				site.
									(D)(i)The terms site and
				address, with respect to the Internet, mean a specific location on
				the Internet that is determined by Internet Protocol numbers. Such term
				includes the domain name, if any.
										(ii)The term domain name means a
				method of representing an Internet address without direct reference to the
				Internet Protocol numbers for the address, including methods that use
				designations such as .com, .edu,
				.gov, .net, or .org.
										(iii)The term Internet Protocol
				numbers includes any successor protocol for determining a specific
				location on the Internet.
										(2)Authority of SecretaryThe Secretary may by regulation modify any
				definition under paragraph (1) to take into account changes in
				technology.
								(g)Interactive computer service;
				advertisingNo provider of an
				interactive computer service, as defined in section 230(f)(2) of the
				Communications Act of 1934 (47 U.S.C.
				230(f)(2)), or of advertising services shall be liable under this section for
				dispensing or selling prescription drugs in violation of this section on
				account of another person’s selling or dispensing such drugs, provided that the
				provider of the interactive computer service or of advertising services does
				not own or exercise corporate control over such
				person.
							.
				(b)Inclusion as prohibited ActSection 301 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 331) is amended by inserting after paragraph (k) the
			 following:
					
						(l)The dispensing or selling of a prescription
				drug in violation of section
				503C.
						.
				(c)Internet sales of prescription drugs;
			 consideration by Secretary of practices and procedures for certification of
			 legitimate businessesIn
			 carrying out section 503C of the Federal Food,
			 Drug, and Cosmetic Act (as added by subsection (a) of this section),
			 the Secretary of Health and Human Services shall take into consideration the
			 practices and procedures of public or private entities that certify that
			 businesses selling prescription drugs through Internet sites are legitimate
			 businesses, including practices and procedures regarding disclosure formats and
			 verification programs.
				(d)Reports regarding Internet-Related
			 violations of Federal and State laws on dispensing of drugs
					(1)In generalThe Secretary of Health and Human Services
			 (referred to in this subsection as the Secretary) shall,
			 pursuant to the submission of an application meeting the criteria of the
			 Secretary, make an award of a grant or contract to the National Clearinghouse
			 on Internet Prescribing (operated by the Federation of State Medical Boards)
			 for the purpose of—
						(A)identifying Internet sites that appear to
			 be in violation of Federal or State laws concerning the dispensing of
			 drugs;
						(B)reporting such sites to State medical
			 licensing boards and State pharmacy licensing boards, and to the Attorney
			 General and the Secretary, for further investigation; and
						(C)submitting, for each fiscal year for which
			 the award under this subsection is made, a report to the Secretary describing
			 investigations undertaken with respect to violations described in subparagraph
			 (A).
						(2)Authorization of
			 appropriationsFor the
			 purpose of carrying out paragraph (1), there is authorized to be appropriated
			 $100,000 for each of the first 3 fiscal years in which this section is in
			 effect.
					(e)Effective
			 dateThe amendments made by
			 subsections (a) and (b) take effect 90 days after the date of enactment of this
			 Act, without regard to whether a final rule to implement such amendments has
			 been promulgated by the Secretary of Health and Human Services under section
			 701(a) of the Federal Food, Drug, and Cosmetic
			 Act. The preceding sentence may not be construed as affecting the
			 authority of such Secretary to promulgate such a final rule.
				108.Prohibiting payments to unregistered
			 foreign pharmacies
				(a)In generalSection 303 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 333) is amended by adding at the end the
			 following:
					
						(h)Restricted transactions
							(1)In generalThe introduction of restricted transactions
				into a payment system or the completion of restricted transactions using a
				payment system is prohibited.
							(2)Payment system
								(A)In generalThe term payment system
				means a system used by a person described in subparagraph (B) to effect a
				credit transaction, electronic fund transfer, or money transmitting service
				that may be used in connection with, or to facilitate, a restricted
				transaction, and includes—
									(i)a credit card system;
									(ii)an international, national, regional, or
				local network used to effect a credit transaction, an electronic fund transfer,
				or a money transmitting service; and
									(iii)any other system that is centrally managed
				and is primarily engaged in the transmission and settlement of credit
				transactions, electronic fund transfers, or money transmitting services.
									(B)Persons describedA person referred to in subparagraph (A)
				is—
									(i)a creditor;
									(ii)a credit card issuer;
									(iii)a financial institution;
									(iv)an operator of a terminal at which an
				electronic fund transfer may be initiated;
									(v)a money transmitting business; or
									(vi)a participant in an international,
				national, regional, or local network used to effect a credit transaction,
				electronic fund transfer, or money transmitting service.
									(3)Restricted transactionThe term restricted
				transaction means a transaction or transmittal, on behalf of an
				individual who places an unlawful drug importation request to any person
				engaged in the operation of an unregistered foreign pharmacy, of—
								(A)credit, or the proceeds of credit, extended
				to or on behalf of the individual for the purpose of the unlawful drug
				importation request (including credit extended through the use of a credit
				card);
								(B)an electronic fund transfer or funds
				transmitted by or through a money transmitting business, or the proceeds of an
				electronic fund transfer or money transmitting service, from or on behalf of
				the individual for the purpose of the unlawful drug importation request;
								(C)a check, draft, or similar instrument which
				is drawn by or on behalf of the individual for the purpose of the unlawful drug
				importation request and is drawn on or payable at or through any financial
				institution; or
								(D)the proceeds of any other form of financial
				transaction (identified by the Board by regulation) that involves a financial
				institution as a payor or financial intermediary on behalf of or for the
				benefit of the individual for the purpose of the unlawful drug importation
				request.
								(4)Unlawful drug importation
				requestThe term
				unlawful drug importation request means the request, or
				transmittal of a request, made to an unregistered foreign pharmacy for a
				prescription drug by mail (including a private carrier), facsimile, phone, or
				electronic mail, or by a means that involves the use, in whole or in part, of
				the Internet.
							(5)Unregistered foreign pharmacyThe term unregistered foreign
				pharmacy means a person in a country other than the United States that
				is not a registered exporter under section 804.
							(6)Other definitions
								(A)Credit; creditor; credit cardThe terms credit,
				‘creditor’, and credit card have the meanings given the terms in
				section 103 of the Truth in Lending Act (15 U.S.C. 1602).
								(B)Access device; electronic fund
				transferThe terms
				access device and electronic fund
				transfer—
									(i)have the meaning given the term in section
				903 of the Electronic Fund Transfer Act (15 U.S.C. 1693a); and
									(ii)the term electronic fund
				transfer also includes any fund transfer covered under Article 4A of
				the Uniform Commercial Code, as in effect in any State.
									(C)Financial institutionThe term financial
				institution—
									(i)has the meaning given the term in section
				903 of the Electronic Transfer Fund Act (15 U.S.C. 1693a); and
									(ii)includes a financial institution (as
				defined in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809)).
									(D)Money transmitting business; money
				transmitting serviceThe
				terms money transmitting business and money transmitting
				service have the meaning given the terms in section 5330(d) of title
				31, United States Code.
								(E)BoardThe term Board means the
				Board of Governors of the Federal Reserve System.
								(7)Policies and procedures required to prevent
				restricted transactions
								(A)RegulationsThe Board shall promulgate regulations
				requiring—
									(i)an operator of a credit card system;
									(ii)an operator of an international, national,
				regional, or local network used to effect a credit transaction, an electronic
				fund transfer, or a money transmitting service;
									(iii)an operator of any other payment system
				that is centrally managed and is primarily engaged in the transmission and
				settlement of credit transactions, electronic transfers or money transmitting
				services where at least one party to the transaction or transfer is an
				individual; and
									(iv)any other person described in paragraph
				(2)(B) and specified by the Board in such regulations,
									to establish policies and
				procedures that are reasonably designed to prevent the introduction of a
				restricted transaction into a payment system or the completion of a restricted
				transaction using a payment system.(B)Requirements for policies and
				proceduresIn promulgating
				regulations under subparagraph (A), the Board shall—
									(i)identify types of policies and procedures,
				including nonexclusive examples, that shall be considered to be reasonably
				designed to prevent the introduction of restricted transactions into a payment
				system or the completion of restricted transactions using a payment system;
				and
									(ii)to the extent practicable, permit any
				payment system, or person described in paragraph (2)(B), as applicable, to
				choose among alternative means of preventing the introduction or completion of
				restricted transactions.
									(C)No liability for blocking or refusing to
				honor restricted transaction
									(i)In generalA payment system, or a person described in
				paragraph (2)(B) that is subject to a regulation issued under this subsection,
				and any participant in such payment system that prevents or otherwise refuses
				to honor transactions in an effort to implement the policies and procedures
				required under this subsection or to otherwise comply with this subsection
				shall not be liable to any party for such action.
									(ii)ComplianceA person described in paragraph (2)(B)
				meets the requirements of this subsection if the person relies on and complies
				with the policies and procedures of a payment system of which the person is a
				member or in which the person is a participant, and such policies and
				procedures of the payment system comply with the requirements of the
				regulations promulgated under subparagraph (A).
									(D)Enforcement
									(i)In generalThis section shall be enforced by the
				Federal functional regulators and the Federal Trade Commission under applicable
				law in the manner provided in section 505(a) of the Gramm-Leach-Bliley Act (15
				U.S.C. 6805(a)).
									(ii)Factors to be consideredIn considering any enforcement action under
				this subsection against a payment system or person described in paragraph
				(2)(B), the Federal functional regulators and the Federal Trade Commission
				shall consider the following factors:
										(I)The extent to which the payment system or
				person knowingly permits restricted transactions.
										(II)The history of the payment system or person
				in connection with permitting restricted transactions.
										(III)The extent to which the payment system or
				person has established and is maintaining policies and procedures in compliance
				with regulations prescribed under this subsection.
										(8)Transactions permittedA payment system, or a person described in
				paragraph (2)(B) that is subject to a regulation issued under this subsection,
				is authorized to engage in transactions with foreign pharmacies in connection
				with investigating violations or potential violations of any rule or
				requirement adopted by the payment system or person in connection with
				complying with paragraph (7). A payment system, or such a person, and its
				agents and employees shall not be found to be in violation of, or liable under,
				any Federal, State or other law by virtue of engaging in any such
				transaction.
							(9)Relation to State lawsNo requirement, prohibition, or liability
				may be imposed on a payment system, or a person described in paragraph (2)(B)
				that is subject to a regulation issued under this subsection, under the laws of
				any State with respect to any payment transaction by an individual because the
				payment transaction involves a payment to a foreign pharmacy.
							(10)Timing of requirementsA payment system, or a person described in
				paragraph (2)(B) that is subject to a regulation issued under this subsection,
				must adopt policies and procedures reasonably designed to comply with any
				regulations required under paragraph (7) within 60 days after such regulations
				are issued in final
				form.
							.
				(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the day that is 90 days after the date of
			 enactment of this Act.
				(c)ImplementationThe Board of Governors of the Federal
			 Reserve System shall promulgate regulations as required by subsection (h)(7) of
			 section 303 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333), as
			 added by subsection (a), not later than 90 days after the date of enactment of
			 this Act.
				109.Importation exemption under Controlled
			 Substances Import and Export ActSection 1006(a)(2) of the Controlled
			 Substances Import and Export Act (21 U.S.C. 956(a)(2)) is amended by striking
			 not import the controlled substance into the United States in an amount
			 that exceeds 50 dosage units of the controlled substance. and inserting
			 import into the United States not more than 10 dosage units combined of
			 all such controlled substances..
			110.SeverabilityIf any provision of this title, an amendment
			 by this title, or the application of such provision or amendment to any person
			 or circumstance is held to be unconstitutional, the remainder of this title,
			 the amendments made by this title, and the application of the provisions of
			 such to any person or circumstance shall not affected thereby.
			IINegotiation of lower covered part D drug
			 prices on behalf of Medicare beneficiaries
			201.Negotiation of lower covered part D drug
			 prices on behalf of Medicare beneficiaries
				(a)Negotiation by SecretarySection 1860D–11 of the Social Security Act
			 (42 U.S.C. 1395w–111) is amended by striking subsection (i) (relating to
			 noninterference) and inserting the following:
					
						(i)Negotiation of Lower Drug Prices
							(1)In generalNotwithstanding any other provision of law,
				the Secretary shall negotiate with pharmaceutical manufacturers the prices
				(including discounts, rebates, and other price concessions) that may be charged
				to PDP sponsors and MA organizations for covered part D drugs for part D
				eligible individuals who are enrolled under a prescription drug plan or under
				an MA–PD plan.
							(2)No change in rules for formularies
								(A)In generalNothing in paragraph (1) shall be construed
				to authorize the Secretary to establish or require a particular
				formulary.
								(B)ConstructionSubparagraph (A) shall not be construed as
				affecting the Secretary’s authority to ensure appropriate and adequate access
				to covered part D drugs under prescription drug plans and under MA–PD plans,
				including compliance of such plans with formulary requirements under section
				1860D–4(b)(3).
								(3)ConstructionNothing in this subsection shall be
				construed as preventing the sponsor of a prescription drug plan, or an
				organization offering an MA–PD plan, from obtaining a discount or reduction of
				the price for a covered part D drug below the price negotiated under paragraph
				(1).
							(4)Semi-annual reports to
				congressNot later than June
				1, 2011, and every 6 months thereafter, the Secretary shall submit to the
				Committees on Ways and Means, Energy and Commerce, and Oversight and Government
				Reform of the House of Representatives and the Committee on Finance of the
				Senate a report on negotiations conducted by the Secretary to achieve lower
				prices for Medicare beneficiaries, and the prices and price discounts achieved
				by the Secretary as a result of such
				negotiations.
							.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act and
			 shall first apply to negotiations and prices for plan years beginning on
			 January 1, 2011.
				
